ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_00_FR.txt.          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


 EFFETS JURIDIQUES DE LA SÉPARATION
      DE L’ARCHIPEL DES CHAGOS
          DE MAURICE EN 1965

      AVIS CONSULTATIF DU 25 FÉVRIER 2019




                2019
         INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


LEGAL CONSEQUENCES OF THE SEPARATION
     OF THE CHAGOS ARCHIPELAGO
        FROM MAURITIUS IN 1965

     ADVISORY OPINION OF 25 FEBRUARY 2019

                          Mode oﬃciel de citation :
   Effets juridiques de la séparation de l’archipel des Chagos de Maurice
             en 1965, avis consultatif, C.I.J. Recueil 2019, p. 95




                             Oﬃcial citation :
   Legal Consequences of the Separation of the Chagos Archipelago from
      Mauritius in 1965, Advisory Opinion, I.C.J. Reports 2019, p. 95




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-157366-4
                                             Sales number   1164

                              25 FÉVRIER 2019

                             AVIS CONSULTATIF




 EFFETS JURIDIQUES DE LA SÉPARATION
      DE L’ARCHIPEL DES CHAGOS
          DE MAURICE EN 1965




LEGAL CONSEQUENCES OF THE SEPARATION
     OF THE CHAGOS ARCHIPELAGO
        FROM MAURITIUS IN 1965




                             25 FEBRUARY 2019

                            ADVISORY OPINION

95




                           TABLE DES MATIÈRES

                                                                          Paragraphes
Avis consultatif                                                                1-24
    I. Les événements ayant conduit à l’adoption de la demande
       d’avis consultatif                                                      25-53
    II. Compétence et pouvoir discrétionnaire                                  54-91
       A. Compétence                                                           55-62
       B. Pouvoir discrétionnaire                                              63-68
          1. La question de savoir si une procédure consultative est
             indiquée pour régler des questions de fait complexes et
             controversées                                                     69-74
          2. La question de savoir si la réponse de la Cour aiderait
             l’Assemblée générale dans l’exercice de ses fonctions             75-78
          3. La question de savoir s’il serait opportun, pour la Cour,
             de réexaminer une question prétendument réglée par le
             tribunal arbitral constitué en application de l’annexe VII
             de la CNUDM dans sa sentence en l’Arbitrage concernant
             l’aire marine protégée des Chagos                                 79-82
          4. Le point de savoir si les questions posées ont trait à un
             diﬀérend pendant entre deux Etats qui n’ont pas consenti
             à son règlement par la Cour                                       83-91
III. Le contexte factuel de la séparation de l’archipel des
     Chagos de Maurice                                                        92-131
       A. Les discussions menées entre le Royaume-Uni et les Etats-
          Unis au sujet de l’archipel des Chagos                               94-97
       B. Les discussions menées entre le Gouvernement du Roy-
          aume-Uni et les représentants de la colonie de Maurice au
          sujet de l’archipel des Chagos                                      98-112
       C. La situation des Chagossiens                                       113-131
IV. Les questions posées à la Cour par l’Assemblée générale                  132-182
       A. La question de savoir si le processus de décolonisation de
          Maurice a été validement mené à bien au regard du droit
          international (question a))                                        139-174
          1. La période pertinente, dans le temps, aux ﬁns d’identiﬁer
             le droit international applicable                               140-143
          2. Le droit international applicable                               144-162
          3. Les fonctions de l’Assemblée générale concernant la
             décolonisation                                                  163-169
          4. Application en l’espèce                                         170-174

4

96              séparation des chagos (avis consultatif)

     B. Les conséquences en droit international du maintien de
         l’archipel des Chagos sous l’administration du Royaume-Uni
         (question b))                                                175-182
Dispositif                                                               183




5

               97




                               COUR INTERNATIONALE DE JUSTICE

   2019                                         ANNÉE 2019
 25 février
Rôle général
  no 169                                        25 février 2019


                    EFFETS JURIDIQUES DE LA SÉPARATION
                        DE L’ARCHIPEL DES CHAGOS
                             DE MAURICE EN 1965



                  Evénements ayant conduit à l’adoption de la résolution 71/292 de l’Assemblée
               générale portant demande de l’avis consultatif.
                  Situation géographique de Maurice dans l’océan Indien — Archipel des Chagos,
               y compris l’île de Diego Garcia, administré par le Royaume-Uni pendant la coloni-
               sation comme une dépendance de Maurice — Adoption le 14 décembre 1960 de la
               Déclaration sur l’octroi de l’indépendance aux pays et aux peuples coloniaux
               (résolution 1514 (XV) de l’Assemblée générale) — Création du comité spécial de
               la décolonisation (« comité des vingt-quatre ») aux fins de la surveillance de l’ap-
               plication de la résolution 1514 (XV) — Accord de Lancaster House entre les
               représentants de la colonie de Maurice et le Gouvernement du Royaume-Uni au
               sujet du détachement de l’archipel des Chagos de Maurice — Création du Terri-
               toire britannique de l’océan Indien (« BIOT »), incluant l’archipel des Chagos —
               Accord entre les Etats-Unis d’Amérique et le Royaume-Uni concernant la disponi-
               bilité du BIOT à des fins de défense — Adoption par l’Assemblée générale de
               résolutions sur l’intégrité territoriale des territoires non autonomes — Indépen-
               dance de Maurice — Déplacement forcé de la population de l’archipel des Cha-
               gos — Demande de Maurice tendant à ce que le BIOT soit démantelé et que le
               territoire lui soit restitué — Création par le Royaume-Uni d’une aire marine pro-
               tégée autour de l’archipel des Chagos — Contestation par Maurice devant un tri-
               bunal arbitral de la création d’une aire marine protégée et décision de celui-ci.



                                                      * *
                 Compétence de la Cour pour donner l’avis consultatif demandé.
                 Paragraphe 1 de l’article 65 du Statut — Paragraphe 1 de l’article 96 de la
               Charte — Pouvoir de l’Assemblée générale de solliciter des avis consultatifs —
               Demande ayant été soumise conformément à la Charte — Questions portées
               devant la Cour revêtant un caractère juridique.

               6

98              séparation des chagos (avis consultatif)

   Affirmation selon laquelle la demande n’a pas été formulée en des termes pré-
cis — Manque de clarté éventuel des questions ne pouvant priver la Cour de sa
compétence — Arguments examinés lorsque la Cour analysera les questions posées
par l’Assemblée générale.
   Cour compétente pour donner l’avis consultatif demandé.

                                        * *
   Pouvoir discrétionnaire de la Cour de décider s’il échet de donner un avis.
   Intégrité de la fonction judiciaire — Existence éventuelle de « raisons décisives »
pouvant conduire la Cour à refuser d’exercer sa fonction judiciaire.
   Affirmation selon laquelle la procédure consultative ne serait pas indiquée pour
régler des questions de fait complexes et controversées — Suffisance des éléments
d’information à la disposition de la Cour.
   Affirmation selon laquelle la réponse de la Cour n’aiderait pas l’Assemblée
générale dans l’exercice de ses fonctions — Appréciation de l’utilité de l’avis
appartenant à l’organe dont émane la demande.
   Affirmation selon laquelle le prononcé de l’avis aurait pour effet de rouvrir des
questions tranchées par un tribunal arbitral — Avis donné à l’Assemblée générale
et non à des Etats — Principe de l’autorité de la chose jugée ne faisant pas obsta-
cle au prononcé d’un avis consultatif — Questions tranchées par le tribunal arbitral
n’étant pas identiques à celles posées à la Cour.
   Affirmation selon laquelle les questions posées auraient trait à un différend ter-
ritorial pendant entre deux Etats qui n’ont pas consenti à son règlement par la
Cour — Questions portant sur la décolonisation de Maurice — Rôle actif joué par
l’Assemblée générale en matière de décolonisation — Interrogations soulevées par
la demande s’inscrivant dans le cadre plus large de la décolonisation — Cour ne se
prononçant pas sur un différend bilatéral en donnant un avis sur des questions juri-
diques au sujet desquelles des vues divergentes auraient été exprimées par deux
Etats — Prononcé de l’avis sollicité n’ayant pas pour effet de contourner le prin-
cipe du consentement d’un Etat au règlement judiciaire de son différend avec un
autre Etat.
   Absence de raisons décisives devant conduire la Cour à refuser de donner l’avis
demandé par l’Assemblée générale.

                                        * *
   Contexte factuel de la séparation de l’archipel des Chagos de Maurice et du
déplacement des Chagossiens hors de l’archipel.
   Discussions entre le Royaume-Uni et les Etats-Unis au sujet de l’utilisation de
certaines îles possédées par les Britanniques dans l’océan Indien à des fins de
défense — Accord entre les deux parties concernant l’installation, par les Etats-
Unis, d’une base militaire sur l’île de Diego Garcia.
   Discussions entre le Gouvernement du Royaume-Uni et les représentants de la
colonie de Maurice au sujet de l’archipel des Chagos — Quatrième conférence
constitutionnelle tenue à Londres en septembre 1965 entre les représentants des
deux parties — Accord de Lancaster House — Représentants de la colonie de
Maurice acceptant en principe le détachement de l’archipel des Chagos du terri-
toire de Maurice.
   Situation des Chagossiens — Population de l’archipel des Chagos entièrement
déplacée de force hors du territoire entre 1967 et 1973 et empêchée d’y retour-

7

99               séparation des chagos (avis consultatif)

ner — Dédommagements versés par le Royaume-Uni à certains Chagossiens —
Diverses procédures intentées par des Chagossiens devant les juridictions britan-
niques, la Cour européenne des droits de l’homme et le Comité des droits de
l’homme — Décisions du Comité recommandant l’exercice par les Chagossiens de
leur droit au retour dans leur territoire — Chagossiens aujourd’hui éparpillés dans
plusieurs pays, dont le Royaume-Uni, Maurice et les Seychelles — Loi britannique
et décisions des tribunaux du Royaume-Uni ne leur permettant pas de revenir dans
l’archipel.

                                         * *
   Libellé des questions formulées dans la résolution 71/292 — Pouvoir de la Cour
de clarifier les questions qui lui sont posées pour avis consultatif — Pas de néces-
sité de reformuler les questions en l’espèce — Aucune nécessité pour la Cour de se
livrer à une interprétation restrictive des questions posées par l’Assemblée géné-
rale.

                                         * *
   Question de savoir si le processus de décolonisation de Maurice a été validement
mené à bien au regard du droit international.
   Période pertinente et droit applicable.
   Période pertinente se situant entre la séparation de l’archipel des Chagos en
1965 et l’indépendance de Maurice en 1968 — Evolution du droit à l’autodétermi-
nation — Droit à l’autodétermination ayant un champ d’application étendu en tant
que droit humain fondamental — Cour se limitant, en l’espèce, à l’analyse de ce
droit dans le contexte de la décolonisation — Droit à l’autodétermination consacré
par la Charte et réaffirmé par des résolutions subséquentes de l’Assemblée géné-
rale — Résolution 1514 (XV) constituant un moment décisif dans la consolidation
de la pratique étatique en matière de décolonisation — Caractère déclaratoire de
la résolution 1514 (XV) s’agissant du droit à l’autodétermination en tant que
norme coutumière — Résolution 1514 (XV) affirmant l’incompatibilité de toute
destruction de l’unité nationale et de l’intégrité territoriale d’un pays avec les buts
et les principes de la Charte — Réaffirmation du droit de tous les peuples à l’auto-
détermination par les deux Pactes internationaux relatifs aux droits civils et poli-
tiques ainsi qu’aux droits économiques, sociaux et culturels — Droit à l’autodéter-
mination réitéré dans la Déclaration relative aux Principes du droit international
touchant les relations amicales et la coopération entre les Etats — Modalités de la
mise en œuvre du droit à l’autodétermination dans un territoire non autonome pré-
cisées par la résolution 1541 (XV) — Exercice de l’autodétermination devant être
l’expression de la volonté libre et authentique du peuple concerné — Droit à l’au-
todétermination, en droit international coutumier, n’imposant pas un mécanisme
particulier pour sa mise en œuvre dans tous les cas — Définition du droit à l’auto-
détermination d’un peuple par référence à l’ensemble du territoire non autonome —
Caractère coutumier du droit à l’intégrité territoriale d’un territoire non autonome,
en tant que corollaire du droit à l’autodétermination — Incompatibilité de tout
détachement par la puissance administrante d’une partie d’un territoire non auto-
nome avec le droit à l’autodétermination, à moins qu’un tel détachement soit fondé
sur l’expression libre et authentique de la volonté du peuple du territoire concerné.
   Droit à l’autodétermination, en tant que règle coutumière, constituant le droit
international applicable au cours de la période pertinente.

8

100             séparation des chagos (avis consultatif)

   Fonctions de l’Assemblée générale concernant la décolonisation.
   Rôle fondamental de l’Assemblée générale en matière de décolonisation —
Contrôle des modalités de l’expression libre et authentique de la volonté du peuple
d’un territoire non autonome — Assemblée générale ayant constamment exhorté
les puissances administrantes à respecter l’intégrité territoriale des territoires non
autonomes.
   Examen des circonstances du détachement de l’archipel des Chagos et de sa
conformité au droit international applicable.
   Accord en principe du conseil des ministres de Maurice au détachement de l’ar-
chipel des Chagos ayant été donné alors que la colonie de Maurice était sous l’au-
torité du Royaume-Uni, sa puissance administrante — Accord ne constituant pas
un accord international — Absence d’expression libre et authentique de la volonté
du peuple — Illicéité du détachement de l’archipel des Chagos et son incorporation
dans une nouvelle colonie, dénommée « BIOT ».
   Processus de décolonisation de Maurice n’ayant pas été validement mené à bien
au moment de l’accession de ce pays à l’indépendance en 1968.

                                        * *
   Conséquences en droit international du maintien de l’archipel des Chagos sous
l’administration du Royaume-Uni.
   Décolonisation de Maurice ne s’étant pas réalisée dans le respect du droit des
peuples à l’autodétermination — Maintien de l’archipel des Chagos sous l’adminis-
tration du Royaume-Uni constituant un fait illicite qui engage la responsabilité
internationale de cet Etat — Caractère continu du fait illicite — Royaume-Uni
tenu de mettre fin à son administration de l’archipel des Chagos dans les plus brefs
délais — Modalités de parachèvement de la décolonisation de Maurice devant être
déterminées par l’Assemblée générale.
   Obligation de tous les Etats Membres de coopérer avec l’Organisation des
Nations Unies pour la mise en œuvre des modalités de parachèvement de la décolo-
nisation de Maurice — Réinstallation dans l’archipel des Chagos des nationaux
mauriciens, y compris ceux d’origine chagossienne, constituant une question rela-
tive à la protection des droits humains des personnes concernées — Question
devant être examinée par l’Assemblée générale lors du parachèvement de la déco-
lonisation de Maurice.


                            AVIS CONSULTATIF


Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
           Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
           M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian,
           Salam, Iwasawa, juges ; M. Couvreur, greﬃer.


  Sur les eﬀets juridiques de la séparation de l’archipel des Chagos de Maurice
en 1965,
    La Cour,
    ainsi composée,

9

101              séparation des chagos (avis consultatif)

  donne l’avis consultatif suivant :
   1. Les questions sur lesquelles un avis consultatif est demandé à la Cour sont
énoncées dans la résolution 71/292 que l’Assemblée générale de l’Organisation
des Nations Unies (ci-après l’« Assemblée générale ») a adoptée le 22 juin 2017.
Par lettre datée du 23 juin 2017 et reçue au Greﬀe le 28 juin 2017, le Secrétaire
général de l’Organisation des Nations Unies a oﬃciellement communiqué à la
Cour la décision prise par l’Assemblée générale de lui soumettre ces questions
pour avis consultatif. Des copies certiﬁées conformes des versions française et
anglaise de la résolution étaient jointes à cette lettre. La résolution se lit comme
suit :
         « L’Assemblée générale,
         Réaffirmant que tous les peuples ont un droit inaliénable à l’exercice de
      leur souveraineté et à l’intégrité de leur territoire national,
         Rappelant la Déclaration sur l’octroi de l’indépendance aux pays et aux
      peuples coloniaux, qui ﬁgure dans sa résolution 1514 (XV) du 14 décembre
      1960, en particulier le paragraphe 6 de ladite Déclaration, qui énonce que
      toute tentative visant à détruire partiellement ou totalement l’unité natio-
      nale et l’intégrité territoriale d’un pays est incompatible avec les buts et les
      principes de la Charte des Nations Unies,
         Rappelant également sa résolution 2066 (XX) du 16 décembre 1965, dans
      laquelle elle a invité le Gouvernement du Royaume-Uni de Grande-Bre-
      tagne et d’Irlande du Nord à prendre des mesures eﬃcaces en vue de la
      mise en œuvre immédiate et complète de la résolution 1514 (XV) et à ne
      prendre aucune mesure qui démembrerait le territoire de l’île Maurice et
      violerait son intégrité territoriale, ainsi que ses résolutions 2232 (XXI) du
      20 décembre 1966 et 2357 (XXII) du 19 décembre 1967,
         Ayant à l’esprit sa résolution 65/118 du 10 décembre 2010 sur le cinquan-
      tième anniversaire de la Déclaration sur l’octroi de l’indépendance aux
      pays et aux peuples coloniaux, réaﬃrmant qu’il incombe à l’Organisation
      de continuer à œuvrer activement pour la décolonisation et relevant que
      celle-ci n’est pas encore accomplie,
         Rappelant sa résolution 65/119 du 10 décembre 2010, dans laquelle elle a
      proclamé la période allant de 2011 à 2020 troisième Décennie internatio-
      nale de l’élimination du colonialisme, et sa résolution 71/122 du 6 décembre
      2016, dans laquelle elle a demandé l’application immédiate et intégrale de
      la Déclaration sur l’octroi de l’indépendance aux pays et aux peuples colo-
      niaux,
         Prenant note des résolutions sur l’archipel des Chagos adoptées par l’Or-
      ganisation de l’Unité africaine et l’Union africaine depuis 1980 et, tout
      récemment, à la vingt-huitième session ordinaire de la Conférence de
      l’Union africaine tenue à Addis-Abeba les 30 et 31 janvier 2017, ainsi que
      des résolutions adoptées sur le même sujet par le Mouvement des pays non
      alignés depuis 1983 et, dernièrement, à la dix-septième Conférence des
      chefs d’Etat et de gouvernement des pays non alignés, tenue sur l’île Mar-
      garita (République bolivarienne du Venezuela) du 13 au 18 septembre
      2016, en particulier de la vive inquiétude qui y est exprimée au sujet de
      l’expulsion forcée de tous les habitants de l’archipel des Chagos par le
      Royaume-Uni de Grande-Bretagne et d’Irlande du Nord,

10

102              séparation des chagos (avis consultatif)

         Rappelant sa décision du 16 septembre 2016 d’inscrire à l’ordre du jour
      de sa soixante et onzième session le point intitulé « Demande d’avis consul-
      tatif de la Cour internationale de Justice sur les eﬀets juridiques de la sépa-
      ration de l’archipel des Chagos de Maurice en 1965 », escomptant que ce
      point ne serait pas examiné avant juin 2017,
         Décide, conformément à l’Article 96 de la Charte des Nations Unies, de
      demander à la Cour internationale de Justice de donner, en vertu de l’ar-
      ticle 65 de son Statut, un avis consultatif sur les questions suivantes :

      a) « Le processus de décolonisation a-t-il été validement mené à bien
         lorsque Maurice a obtenu son indépendance en 1968, à la suite de la
         séparation de l’archipel des Chagos de son territoire et au regard du
         droit international, notamment des obligations évoquées dans les réso-
         lutions de l’Assemblée générale 1514 (XV) du 14 décembre 1960,
         2066 (XX) du 16 décembre 1965, 2232 (XXI) du 20 décembre 1966
         et 2357 (XXII) du 19 décembre 1967 ? » ;
      b) « Quelles sont les conséquences en droit international, y compris au
         regard des obligations évoquées dans les résolutions susmentionnées, du
         maintien de l’archipel des Chagos sous l’administration du Royaume-Uni
         de Grande-Bretagne et d’Irlande du Nord, notamment en ce qui concerne
         l’impossibilité dans laquelle se trouve Maurice d’y mener un programme
         de réinstallation pour ses nationaux, en particulier ceux d’origine cha-
         gossienne ? ». »
   2. Par lettres en date du 28 juin 2017, le greﬃer a notiﬁé la requête pour avis
consultatif à tous les Etats admis à ester en justice devant la Cour, conformé-
ment au paragraphe 1 de l’article 66 du Statut.
   3. Par ordonnance en date du 14 juillet 2017, la Cour a décidé, conformé-
ment au paragraphe 2 de l’article 66 du Statut, que l’Organisation des
Nations Unies et ses Etats Membres étaient susceptibles de fournir des rensei-
gnements sur les questions qui lui étaient soumises pour avis consultatif, et ﬁxé
au 30 janvier 2018 la date d’expiration du délai dans lequel des exposés écrits sur
ces questions pourraient lui être présentés et au 16 avril 2018 la date d’expira-
tion du délai dans lequel les Etats ou organisations qui auraient présenté un
exposé écrit pourraient soumettre des observations écrites sur les autres exposés
écrits.
   4. Par lettres en date du 18 juillet 2017, le greﬃer a informé l’Organisation
des Nations Unies et ses Etats Membres des décisions de la Cour et leur a fait
tenir copie de l’ordonnance.
   5. Conformément au paragraphe 2 de l’article 65 du Statut, le Secrétaire
général de l’Organisation des Nations Unies a, sous le couvert d’une lettre du
conseiller juridique de l’Organisation datée du 30 novembre 2017, communiqué
à la Cour un dossier de documents pouvant servir à élucider les questions for-
mulées par l’Assemblée générale. Celui-ci a été reçu au Greﬀe le 4 décembre
2017.
   6. Par lettre en date du 10 janvier 2018, reçue au Greﬀe le même jour, la
conseillère juridique de l’Union africaine a demandé que cette organisation,
d’une part, soit autorisée à fournir des renseignements, par écrit et oralement,
sur les questions soumises à la Cour pour avis consultatif et, d’autre part, se voie
accorder une prorogation d’un mois du délai dans lequel elle pourrait présenter
son exposé écrit.

11

103             séparation des chagos (avis consultatif)

   7. Par ordonnance en date du 17 janvier 2018, la Cour a décidé que
l’Union africaine était susceptible de fournir des renseignements sur les ques-
tions soumises à la Cour pour avis consultatif et qu’elle pourrait le faire dans les
délais ﬁxés par la Cour. Par la même ordonnance, elle a également décidé de
proroger jusqu’au 1er mars 2018 le délai dans lequel tous les exposés écrits pour-
raient lui être présentés conformément au paragraphe 2 de l’article 66 du Statut,
et jusqu’au 15 mai 2018 le délai dans lequel les Etats ou organisations qui
auraient présenté un exposé écrit pourraient soumettre des observations écrites
conformément au paragraphe 4 de l’article 66 du Statut.
   8. Par lettres en date du 17 janvier 2018, le greﬃer a informé l’Organisation
des Nations Unies et ses Etats Membres, ainsi que l’Union africaine, des déci-
sions de la Cour et leur a fait tenir copie de l’ordonnance.
   9. Dans le délai tel que prorogé par la Cour dans son ordonnance du 17 jan-
vier 2018, des exposés écrits ont été déposés au Greﬀe, selon l’ordre de récep-
tion, par le Belize, l’Allemagne, Chypre, le Liechtenstein, les Pays-Bas, le
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, la Serbie, la France,
Israël, la Fédération de Russie, les Etats-Unis d’Amérique, les Seychelles, l’Aus-
tralie, l’Inde, le Chili, le Brésil, la République de Corée, Madagascar, la Chine,
Djibouti, Maurice, le Nicaragua, l’Union africaine, le Guatemala, l’Argentine,
le Lesotho, Cuba, le Viet Nam, l’Afrique du Sud, les Iles Marshall et la Nami-
bie.
   10. Par une communication en date du 5 mars 2018, le Greﬀe a fait connaître
aux Etats ayant déposé des exposés écrits, ainsi qu’à l’Union africaine, la liste des
participants ayant soumis des exposés écrits en l’espèce et leur a indiqué que le
Greﬀe avait créé un site Internet dédié à partir duquel ceux-ci pouvaient être
téléchargés. Par la même communication, le Greﬀe a également informé ces
Etats, ainsi que l’Union africaine, que la Cour avait décidé de tenir des audiences
qui s’ouvriraient le 3 septembre 2018.
   11. Le 14 mars 2018, la Cour a décidé d’autoriser, à titre exceptionnel, le
dépôt tardif de l’exposé écrit de la République du Niger.
   12. Le même jour, le greﬃer a informé l’Organisation des Nations Unies et
ses Etats Membres non déposants que des exposés écrits avaient été déposés au
Greﬀe. Par la même communication, le greﬃer a également indiqué que la Cour
avait décidé de tenir des audiences qui s’ouvriraient le 3 septembre 2018, au
cours desquelles des exposés et observations pourraient être présentés oralement
par l’Organisation des Nations Unies et ses Etats Membres, qu’ils aient ou non
déposé des exposés écrits et, le cas échéant, des observations écrites.

   13. Le 15 mars 2018, le greﬃer a communiqué un jeu complet des exposés
écrits reçus au Greﬀe à tous les Etats qui en avaient présentés, ainsi qu’à l’Union
africaine.
   14. Par communications en date du 26 mars 2018, l’Organisation des
Nations Unies et ses Etats Membres, ainsi que l’Union africaine, ont été priés de
faire connaître au Greﬀe, le 15 juin 2018 au plus tard, s’ils entendaient prendre
part à la procédure orale.
   15. Dans le délai tel que prorogé par la Cour dans son ordonnance du 17 jan-
vier 2018, des observations écrites ont été déposées au Greﬀe par, selon l’ordre
de réception, l’Union africaine, la Serbie, le Nicaragua, le Royaume-Uni de
Grande-Bretagne et d’Irlande du Nord, Maurice, les Seychelles, le Guatemala,
Chypre, les Iles Marshall, les Etats-Unis d’Amérique et l’Argentine.
   16. Dès réception de ces observations écrites, le greﬃer a, par communica-
tions en date du 16 mai 2018, informé les Etats ayant présenté des exposés écrits,

12

104             séparation des chagos (avis consultatif)

ainsi que l’Union africaine, que des observations écrites avaient été présentées et
que ces observations pouvaient être téléchargées à partir d’un site Internet spé-
cialement créé à cet eﬀet.
   17. Le 22 mai 2018, le greﬃer a transmis un jeu complet des observations
écrites à chacun des Etats ayant présenté de telles observations, ainsi qu’à
l’Union africaine.
   18. Par lettres en date du 29 mai 2018, le greﬃer a transmis à l’Organisation
des Nations Unies, ainsi qu’à ses Etats Membres qui n’avaient pas pris part à la
procédure écrite, un jeu complet des exposés écrits et des observations écrites
déposés au Greﬀe.
   19. Par lettres en date du 21 juin 2018, le greﬃer a communiqué à l’Organi-
sation des Nations Unies et à ses Etats Membres, ainsi qu’à l’Union africaine, la
liste des participants à la procédure orale et y a joint le calendrier détaillé de
celle-ci.
   20. Par lettres en date du 26 juin 2018, le greﬃer a informé les Etats Membres
de l’Organisation des Nations Unies participant à la procédure orale, ainsi que
l’Union africaine, de certaines modalités pratiques concernant l’organisation de
celle-ci.
   21. Par lettre en date du 2 juillet 2018, les Philippines ont informé la Cour
qu’elles renonçaient désormais à présenter un exposé au cours de la procédure
orale. Par lettres en date du 10 juillet 2018, le greﬃer en a informé les Etats
Membres de l’Organisation des Nations Unies participant à la procédure orale,
ainsi que l’Union africaine.
   22. Conformément à l’article 106 de son Règlement, la Cour a décidé que le
texte des exposés écrits et des observations écrites qui lui ont été présentés serait
rendu accessible au public à l’ouverture de la procédure orale.
   23. Au cours des audiences qui se sont tenues du 3 au 6 septembre 2018, la
Cour a entendu en leurs exposés oraux et dans l’ordre suivant :
pour la République de Maurice : S. Exc. sir Anerood Jugnauth, GCSK, KCMG,
                                QC, ministre mentor, ministre de la défense et
                                ministre pour Rodrigues de la République de
                                Maurice,
                                M. Pierre Klein, professeur à l’Université libre
                                de Bruxelles,
                                Mme Alison Macdonald, QC, avocate, Matrix
                                Chambers, Londres,
                                M. Paul S. Reichler, avocat, Foley Hoag LLP,
                                membre du barreau du district de Columbia,

                                   M. Philippe Sands, QC, professeur de droit
                                   international à l’University College de
                                   Londres,     avocat,    Matrix    Chambers,
                                   Londres ;
pour le Royaume-Uni de             M. Robert Buckland, QC, MP, Solicitor Gene-
Grande-Bretagne et d’Irlande       ral,
du Nord :                          M. Samuel Wordsworth, QC, membre du bar-
                                   reau d’Angleterre et du pays de Galles, Essex
                                   Court Chambers,
                                   Mme Philippa Webb, membre du barreau
                                   d’Angleterre et du pays de Galles, 20 Essex
                                   Street Chambers,

13

105             séparation des chagos (avis consultatif)

                                 sir Michael Wood, KCMG, membre du bar-
                                 reau d’Angleterre et du pays de Galles,
                                 20 Essex Street Chambers ;
pour la République               Mme J. G. S. de Wet, conseillère juridique prin-
sud-africaine :                  cipale de l’Etat (droit international), ministère
                                 des relations et de la coopération internatio-
                                 nales ;
pour la République fédérale      S. Exc. M. Christophe Eick, ambassadeur,
d’Allemagne :                    conseiller juridique, ministère fédéral des
                                 aﬀaires étrangères, Berlin,
                                 M.      Andreas    Zimmermann,          professeur
                                 de droit international à l’Université de
                                 Potsdam ;
pour la République argentine :   S. Exc. M. Mario Oyarzábal, ambassadeur,
                                 conseiller juridique, ministère des aﬀaires
                                 étrangères et du culte,
                                 M. Marcelo Kohen, professeur de droit inter-
                                 national, Institut de hautes études internatio-
                                 nales et du développement à Genève, membre
                                 et secrétaire général de l’Institut de droit inter-
                                 national ;
pour l’Australie :               M. Bill Campbell, QC,
                                 M. Stephen Donaghue, QC, Solicitor General
                                 d’Australie ;
pour le Belize :                 M. Ben Juratowitch, QC, Attorney at Law,
                                 Belize, et avocat, Angleterre, pays de Galles et
                                 Queensland (Australie), cabinet Freshﬁelds
                                 Bruckhaus Deringer ;
pour la République du            M. Chuchuchu Nchunga Nchunga, Deputy
Botswana :                       Government Attorney, bureau de l’Attorney
                                 General du Botswana,
                                 M. Shotaro Hamamoto, professeur de droit
                                 international, Université de Kyoto, Japon ;
pour la République fédérative    S. Exc. Mme Regina Maria Cordeiro
du Brésil :                      Dunlop, ambassadeur de la République fédé-
                                 rative du Brésil auprès du Royaume des Pays-
                                 Bas ;
pour la République de Chypre : S. Exc. M. Costas Clerides, Attorney General
                                 de la République de Chypre,
                                 Mme Mary-Ann Stavrinides, Attorney of the
                                 Republic, bureau de l’Attorney General de la
                                 République de Chypre,
                                 M. Polyvios G. Polyviou, cabinet Chryssaﬁnis
                                 & Polyviou LLC ;
pour les Etats-Unis d’Amérique : Mme Jennifer G. Newstead, conseillère juri-
                                 dique du département d’Etat américain ;
pour la République               M. Lesther Antonio Ortega Lemus, ministre-
du Guatemala :                   conseiller, coreprésentant du Guatemala,
                                 S. Exc. Mme Gladys Marithza Ruiz Sánchez
                                 De Vielman, ambassadeur et représentante du
                                 Guatemala ;


14

106             séparation des chagos (avis consultatif)

pour la République des Iles     M. Caleb W. Christopher, conseiller juridique,
Marshall :                      mission permanente de la République des
                                Iles Marshall auprès de l’Organisation des
                                Nations Unies, New York ;
pour la République de l’Inde :  S. Exc. M. Venu Rajamony, ambassadeur de
                                l’Inde auprès du Royaume des Pays-Bas ;
pour l’Etat d’Israël :          M. Tal Becker, conseiller juridique, ministère
                                des aﬀaires étrangères,
                                M. Roy Schöndorf, Attorney General adjoint
                                (droit international), ministère de la justice ;
pour la République du Kenya :   S. Exc. M. Lawrence Lenayapa, ambassadeur
                                de la République du Kenya auprès du
                                Royaume des Pays-Bas,
                                Mme Pauline Mcharo, conseillère juridique
                                principale adjointe, bureau de l’Attorney Gene-
                                ral du Kenya ;
pour la République              S. Exc. M. Carlos José Argüello Gómez,
du Nicaragua :                  ambassadeur du Nicaragua auprès du
                                Royaume des Pays-Bas ;
pour la République fédérale     M. Dayo Apata, Solicitor General de la Répu-
du Nigéria :                    blique fédérale du Nigéria, secrétaire perma-
                                nent du ministère fédéral de la justice ;
pour la République de Serbie :  M. Aleksandar Gajić, conseiller juridique
                                principal du ministère des aﬀaires étrangères ;
pour le Royaume de Thaïlande : S. Exc. M. Virachai Plasai, ambassadeur du
                                Royaume de Thaïlande auprès des Etats-Unis
                                d’Amérique ;
pour la République de Vanuatu : M. Robert McCorquodale, Brick Court
                                Chambers, membre du barreau d’Angleterre et
                                du pays de Galles,
                                Mme Jennifer Robinson, Doughty Street
                                Chambers, membre du barreau d’Angleterre et
                                du pays de Galles ;
pour la République de Zambie : M. Likando Kalaluka, SC, Attorney General,
                                M. Dapo Akande, professeur de droit interna-
                                tional public à l’Université d’Oxford ;
pour l’Union africaine :        S. Exc. Mme Namira Negm, ambassadeur,
                                conseillère juridique de l’Union africaine et
                                directrice des aﬀaires juridiques,
                                M. Mohamed Gomaa, conseiller juridique et
                                arbitre,
                                M. Makane Moïse Mbengue, professeur de
                                droit international à l’Université de Genève et
                                professeur aﬃlié à l’Institut d’études politiques
                                de Paris.
   24. Lors des audiences, un membre de la Cour a posé une question à Mau-
rice, qui y a répondu par écrit, comme cela lui avait été demandé, dans le délai
imparti. La Cour ayant décidé que les autres participants pouvaient soumettre
des commentaires ou observations sur la réponse donnée par Maurice, des
observations écrites ont été déposées au Greﬀe, selon l’ordre de réception, par
l’Union africaine, l’Argentine, le Royaume-Uni de Grande-Bretagne et d’Ir-

15

107            séparation des chagos (avis consultatif)

lande du Nord et les Etats-Unis d’Amérique. Un autre membre de la Cour a
posé une question à tous les participants à la procédure orale, à laquelle l’Aus-
tralie, le Botswana et Vanuatu, le Nicaragua, le Royaume-Uni de Grande-Bre-
tagne et d’Irlande du Nord, Maurice, l’Argentine, les Etats-Unis d’Amérique et
le Guatemala ont, dans cet ordre, répondu par écrit, comme cela leur avait été
demandé. La Cour ayant décidé que les autres participants pouvaient soumettre
des commentaires ou observations sur les réponses ainsi données, Maurice,
l’Union africaine et les Etats-Unis d’Amérique ont soumis par écrit de tels com-
mentaires ou observations.

                                         *
                                     *       *


           I. Les événements ayant conduit à l’adoption de
                     la demande d’avis consultatif

   25. Avant de se pencher sur les événements ayant conduit à l’adoption
de la demande d’avis consultatif, la Cour rappelle que la République de
Maurice est constituée d’un groupe d’îles situé dans l’océan Indien dont la
superﬁcie est d’environ 1950 kilomètres carrés. Son île principale se trouve
à quelque 2200 kilomètres au sud-ouest de l’archipel des Chagos, 900 kilo-
mètres à l’est de Madagascar, 1820 kilomètres au sud des Seychelles et
2000 kilomètres au large de la côte orientale du continent africain.
   26. L’archipel des Chagos comprend un certain nombre d’îles et
d’atolls. La plus grande de ces îles est Diego Garcia, située dans le sud-
est de l’archipel. D’une superﬁcie de quelque 27 kilomètres carrés, Diego
Garcia représente plus de la moitié de l’étendue terrestre totale de
l’archipel.
   27. Bien que Maurice fût occupée par les Néerlandais de 1638 à 1710, la
première administration coloniale de Maurice fut mise en place en 1715 par
la France, qui lui donna le nom d’Ile de France. En 1810, les Britanniques
s’en emparèrent et la rebaptisèrent Maurice. Par le traité de Paris de 1814,
la France céda Maurice et l’ensemble de ses dépendances au Royaume-Uni.
   28. Entre 1814 et 1965, l’archipel des Chagos fut administré par le
Royaume-Uni comme une dépendance de la colonie de Maurice. Dès
1826, les îles de l’archipel des Chagos furent inscrites sur une liste en tant
que dépendances de Maurice par le gouverneur Lowry-Cole. Ces îles sont
également décrites comme telles dans plusieurs ordonnances, dont celles
rendues par les gouverneurs de Maurice en 1852 et en 1872. Au para-
graphe 1 de son article 90, le décret-loi du 26 février 1964 relatif à la
Constitution de Maurice (ci-après le « décret-loi de 1964 relatif à la Consti-
tution de Maurice »), promulgué par le Gouvernement du Royaume-Uni,
déﬁnit la colonie de Maurice comme « l’île Maurice et [s]es dépendances ».
   29. Conformément à la résolution 66 (I) de l’Assemblée générale en
date du 14 décembre 1946, le Royaume-Uni, en sa qualité de puissance
administrante, communiqua régulièrement à l’Assemblée générale, au titre
de l’alinéa e) de l’article 73 de la Charte des Nations Unies, des renseigne-

16

108            séparation des chagos (avis consultatif)

ments sur Maurice en tant que territoire non autonome. Ces renseigne-
ments étaient inclus dans plusieurs rapports de la Quatrième Commission
(commission des questions politiques spéciales et de la décolonisation) de
l’Assemblée générale. Dans nombre de ces rapports, les îles de l’archipel
des Chagos, et parfois l’archipel des Chagos lui-même, sont qualiﬁés de
dépendances de Maurice. Selon le rapport de 1947, Maurice comprend
l’île Maurice et ses dépendances, parmi lesquelles l’île Rodrigues
et le groupe des îles dites « Oil Islands » dont la principale est Diego
Garcia. Dans le rapport de 1948, l’ensemble des îles sont collectivement
appelées « Maurice ». Le rapport de 1949, lui, indique que « [d]e l’île
Maurice dépendent un certain nombre d’îles, disséminées dans l’océan
Indien. La plus importante [est] l’île Rodrigues … Citons également
l’archipel des Chagos … ; les Agalegas … et les îles Nazareth (Cargados
Carayos) ».
    30. Le 14 décembre 1960, l’Assemblée générale adopta la résolu-
tion 1514 (XV) intitulée « Déclaration sur l’octroi de l’indépendance aux
pays et aux peuples coloniaux » (ci-après dénommée la « résolu-
tion 1514 (XV) »). Le 27 novembre 1961, elle établit, par la résolu-
tion 1654 (XVI), le comité spécial de la décolonisation de l’Organisation
des Nations Unies (ci-après le « comité des vingt-quatre ») aﬁn de surveil-
ler l’application de la résolution 1514 (XV).
    31. En février 1964, les Etats-Unis d’Amérique (ci-après les « Etats-
Unis ») et le Royaume-Uni entamèrent des discussions sur l’utilisation par
ceux-ci de certaines îles possédées par les Britanniques dans l’océan
Indien. Les Etats-Unis se dirent intéressés par l’établissement d’installa-
tions militaires sur l’île de Diego Garcia.
    32. Le 29 juin 1964, le Royaume-Uni entama également des discus-
sions avec le Premier de la colonie de Maurice au sujet du détachement de
l’archipel des Chagos de Maurice. A Lancaster House, des pourparlers
entre les représentants de la colonie de Maurice et le Gouvernement du
Royaume-Uni donnèrent lieu, le 23 septembre 1965, à la conclusion d’un
accord (ci-après l’« accord de Lancaster House », décrit plus en détail au
paragraphe 108 ci-dessous).
    33. Le 8 novembre 1965, le Royaume-Uni promulgua un décret-loi
portant création d’une nouvelle colonie connue sous le nom de Territoire
britannique de l’océan Indien (ci-après le « BIOT »), constitué de l’archi-
pel des Chagos, détaché de Maurice, et des îles Aldabra, Farquhar et
Desroches, détachées des Seychelles.
    34. Le 16 décembre 1965, l’Assemblée générale adopta la résolu-
tion 2066 (XX) sur la « question de l’île Maurice », dans laquelle elle se disait
profondément préoccupée par le fait que certaines îles avaient été déta-
chées du territoire de Maurice aux ﬁns de la création d’une base militaire
et invitait « la puissance administrante à ne prendre aucune mesure
qui démembrerait le territoire de l’île Maurice et violerait son intégrité
territoriale ».
    35. Le 20 décembre 1966, l’Assemblée générale adopta la résolu-
tion 2232 (XXI), qui portait sur un certain nombre de territoires, dont
Maurice. Il y était rappelé que

17

109             séparation des chagos (avis consultatif)

      « toute tentative visant à détruire partiellement ou totalement l’unité
      nationale et l’intégrité territoriale des territoires coloniaux et à établir
      des bases et des installations militaires dans ces territoires [était] incom-
      patible avec les buts et les principes de la Charte des Nations Unies et
      de la résolution 1514 (XV) de l’Assemblée générale ».
   36. Le 30 décembre 1966, les pourparlers entre les Etats-Unis et le
Royaume-Uni débouchèrent sur la conclusion de l’« accord concernant la
disponibilité à des ﬁns de défense du Territoire britannique de l’océan
Indien » et l’établissement d’un procès-verbal agréé portant la même date.
   37. Sur la base de l’accord de 1966, les Etats-Unis et le Royaume-Uni
convinrent que le Gouvernement britannique prendrait toutes « mesures
administratives » requises pour garantir que leurs besoins en matière de
défense soient satisfaits. Le procès-verbal agréé prévoyait que l’une des
mesures administratives à prendre serait la « réinstallation des habitants »
des îles. Les habitants de l’archipel des Chagos sont appelés les Chagos-
siens et parfois les « Ilois » ou les « insulaires ». Dans le présent avis, ces
termes sont utilisés indiﬀéremment.
   38. Le 10 mai 1967, le sous-comité I du comité des vingt-quatre signala
ce qui suit :
        « Par la création d’un nouveau territoire, le Territoire britannique
      de l’océan Indien, constitué d’îles détachées de Maurice et des Sey-
      chelles, la puissance administrante continue de violer l’intégrité terri-
      toriale de ces territoires non autonomes et de déﬁer les
      résolutions 2066 (XX) et 2232 (XXI) de l’Assemblée générale. »
  39. Les 15, 17 et 19 juin 1967, le comité des vingt-quatre examina le
rapport du sous-comité I et adopta une résolution concernant Maurice.
Dans cette résolution, il
      « [d]éplor[ait] le démembrement de Maurice et des Seychelles par la
      puissance administrante qui viol[ait] leur intégrité territoriale, au
      mépris des résolutions 2066 (XX) et 2232 (XXI), et exhort[ait] la
      puissance administrante à restituer à ces territoires les îles qui en
      furent détachées ».
   40. Des élections législatives se tinrent à Maurice le 7 août 1967 et les
partis politiques favorables à l’indépendance l’emportèrent.
   41. Le 19 décembre 1967, l’Assemblée générale adopta la résolu-
tion 2357 (XXII) qui portait sur un certain nombre de territoires, dont
Maurice. Elle y réaﬃrmait ce qu’elle avait déclaré dans sa résolution
2232 (XXI) (voir le paragraphe 35 ci-dessus).
   42. Maurice accéda à l’indépendance le 12 mars 1968 et fut admise
comme Membre de l’Organisation des Nations Unies le 26 avril 1968. Sir
Seewoosagur Ramgoolam devint le premier ministre de la République de
Maurice, un poste qu’il fut le premier à occuper. Le paragraphe 1 de l’ar-
ticle 111 de la Constitution mauricienne de 1968, promulguée le 4 mars
1968 par le Gouvernement du Royaume-Uni avant que Maurice n’accède à

18

110            séparation des chagos (avis consultatif)

l’indépendance, déﬁnit « Maurice » comme « [l]es territoires qui, immédiate-
ment avant le 12 mars 1968, constituaient la colonie de Maurice ». Cette
déﬁnition n’incluait pas l’archipel des Chagos dans le territoire de Maurice.
   43. Entre 1967 et 1973, l’ensemble de la population de l’archipel des
Chagos fut soit empêchée de revenir, soit déplacée de force et empêchée
de revenir par le Royaume-Uni. Les principales opérations de déplace-
ment forcé de la population de Diego Garcia eurent lieu en juillet et en
septembre 1971.
   44. Le 11 avril 1979, lors d’un débat sur le détachement de l’archipel
des Chagos, le premier ministre Ramgoolam déclara au Parlement mauri-
cien : « Nous n’avions pas le choix. »
   45. En juillet 1980, l’Organisation de l’unité africaine (ci-après l’« OUA »)
adopta la résolution 99 (XVII) (1980), dans laquelle elle « demand[ait] » que
Diego Garcia fût « inconditionnellement retournée à Maurice ».
   46. Le 9 octobre 1980, le premier ministre mauricien déclara devant
l’Assemblée générale des Nations Unies réunie en sa trente-cinquième ses-
sion que le BIOT devait être démantelé et le territoire restitué à Maurice
en tant que partie de son patrimoine naturel.
   47. En juillet 2000, l’OUA adopta la décision AHG/Dec.159 (XXXVI)
(2000), dans laquelle elle exprimait sa préoccupation quant au fait que
l’archipel des Chagos avait été « détaché par la puissance coloniale de
Maurice avant son indépendance, en violation de la résolution 1514 de
l’Organisation des Nations Unies ».
   48. Le 1er avril 2010, le Royaume-Uni annonça la création d’une aire
marine protégée dans l’archipel des Chagos et autour de celui-ci. Le
20 décembre de la même année, Maurice introduisit une instance contre le
Royaume-Uni en vertu de l’article 287 de la convention des Nations Unies
sur le droit de la mer (ci-après la « CNUDM » ou la « convention ») en
contestant la création de cette aire devant un tribunal arbitral constitué
en application de l’annexe VII de la convention. Dans le cadre de cette
procédure, Maurice présenta notamment les chefs de conclusions sui-
vants : 1) le Royaume-Uni n’était pas en droit de proclamer une aire
marine protégée ou toute autre zone maritime dans l’archipel des Chagos
et autour de celui-ci, puisqu’il n’était pas un Etat côtier au sens de la
CNUDM ; 2) le Royaume-Uni n’était pas en droit de proclamer unilaté-
ralement une aire marine protégée ou toute autre zone maritime, eu égard
aux droits que Maurice détenait en tant qu’Etat côtier au sens du para-
graphe 1 de l’article 56 et du paragraphe 8 de l’article 76 de la CNUDM ;
3) le Royaume-Uni ne devait prendre aucune mesure visant à empêcher la
Commission des limites du plateau continental de faire à Maurice des
recommandations relatives à une quelconque demande que celle-ci pour-
rait lui adresser au sujet de l’archipel des Chagos ; et 4) l’aire marine pro-
tégée était incompatible avec les obligations que la CNUDM imposait au
Royaume-Uni.
   49. Le 27 juillet 2010, l’Union africaine adopta la décision 331 (2010),
dans laquelle elle déclara que l’archipel des Chagos, y compris Diego Gar-
cia, avait été détaché « du territoire de Maurice par l’ancienne puissance

19

111            séparation des chagos (avis consultatif)

coloniale en violation des résolutions 1514 (XV) du 14 décembre 1960
et 2066 (XX) du 16 décembre 1965 de l’Assemblée générale, lesquelles
interdisent aux puissances coloniales de démembrer les territoires colo-
niaux avant de leur accorder l’indépendance ».
   50. Le 18 mars 2015, le tribunal arbitral constitué en application de
l’annexe VII de la CNUDM rendit sa sentence relative au Différend entre
Maurice et le Royaume-Uni concernant l’aire marine protégée des Chagos
(ci-après l’« Arbitrage concernant l’aire marine protégée des Chagos »). Il y
conclut qu’il n’avait pas compétence à l’égard des premier, deuxième et
troisième chefs de conclusions de Maurice, mais qu’il était compétent
pour connaître du quatrième chef de conclusions. Concernant le premier
chef de conclusions, le tribunal ﬁt observer que « [l]e diﬀérend qui
oppos[ait] les parties au sujet de la souveraineté sur l’archipel des Chagos
ne concern[ait] pas l’interprétation ou l’application de la [c]onvention ».
S’agissant du fond, le tribunal arbitral conclut notamment que, en créant
l’aire marine protégée autour de l’archipel des Chagos, le Royaume-Uni
avait manqué à ses obligations aux termes du paragraphe 3 de l’article 2,
du paragraphe 2 de l’article 56 et du paragraphe 4 de l’article 194 de la
convention, et qu’il était juridiquement lié par son engagement de resti-
tuer l’archipel des Chagos à Maurice lorsque celui-ci ne serait plus néces-
saire à des ﬁns de défense.
   51. Le 30 décembre 2016, la période de cinquante ans couverte par
l’accord de 1966 arriva à échéance. Cette période fut néanmoins prorogée
de vingt ans, conformément aux dispositions dudit accord.
   52. Le 30 janvier 2017, la conférence de l’Union africaine adopta la
résolution AU/Res.1 (XXVIII) sur l’archipel des Chagos, dans laquelle
elle décidait notamment de soutenir Maurice en vue d’assurer « l’achève-
ment de la décolonisation de [celle-ci] ».
   53. Le 23 juin 2017, l’Assemblée générale adopta la résolution 71/292,
par laquelle elle demandait à la Cour de donner un avis consultatif (voir
le paragraphe 1 ci-dessus). Ayant rappelé les événements qui ont conduit
à l’adoption de cette demande, la Cour en vient maintenant à l’examen de
sa compétence et de son pouvoir discrétionnaire.


              II. Compétence et pouvoir discrétionnaire

   54. Lorsque la Cour est saisie d’une demande d’avis consultatif, elle
doit commencer par déterminer si elle a compétence pour donner l’avis
demandé et, dans l’aﬃrmative, examiner s’il existe une quelconque raison
pour elle d’exercer son pouvoir discrétionnaire de refuser de répondre à la
demande (voir Licéité de la menace ou de l’emploi d’armes nucléaires, avis
consultatif, C.I.J. Recueil 1996 (I), p. 232, par. 10 ; Conséquences juri-
diques de l’édification d’un mur dans le territoire palestinien occupé, avis
consultatif, C.I.J. Recueil 2004 (I), p. 144, par. 13 ; Conformité au droit
international de la déclaration unilatérale d’indépendance relative au
Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 412, par. 17).

20

112            séparation des chagos (avis consultatif)

                              A. Compétence
   55. La Cour tient sa compétence consultative du paragraphe 1 de l’ar-
ticle 65 de son Statut, aux termes duquel « [elle] peut donner un avis
consultatif sur toute question juridique, à la demande de tout organe ou
institution qui aura été autorisé par la Charte des Nations Unies ou
conformément à ses dispositions à demander cet avis ».
   56. La Cour relève que l’Assemblée générale a compétence pour
demander un avis consultatif en vertu du paragraphe 1 de l’article 96 de
la Charte, qui se lit comme suit : « L’Assemblée générale … peut deman-
der à la Cour internationale de Justice un avis consultatif sur toute ques-
tion juridique. »
   57. La Cour en vient maintenant à l’exigence, formulée à l’article 96 de
la Charte et à l’article 65 de son Statut, selon laquelle l’avis consultatif
doit porter sur une « question juridique ».
   58. Dans la présente procédure, la première question posée à la Cour
est celle de savoir si le processus de décolonisation de Maurice a été vali-
dement mené à bien au regard du droit international lorsque Maurice a
obtenu son indépendance à la suite de la séparation de l’archipel des Cha-
gos. La seconde question a trait aux conséquences découlant en droit
international du maintien de l’archipel des Chagos sous administration
britannique. La Cour considère qu’une demande d’avis consultatif de
l’Assemblée générale tendant à ce qu’elle examine une situation à l’aune
du droit international concerne une question juridique.
   59. La Cour conclut en conséquence que la demande a été soumise
conformément à la Charte et que les deux questions portées devant elle
revêtent un caractère juridique.
   60. L’un des participants à la présente procédure a soutenu que la
Cour n’avait pas compétence au motif que les questions posées « a[vaient]
trait en apparence à un sujet donné, mais porta[ient] en réalité sur un
autre ». Il a ajouté que « la question sur laquelle l’avis de la Cour [était]
demandé » n’avait pas été formulée « en termes précis », au sens du para-
graphe 2 de l’article 65 du Statut. Il a également soutenu que les questions
posées à la Cour ne reﬂétaient pas les véritables enjeux, qui concernaient
la souveraineté et non la décolonisation.
   61. La Cour est d’avis que les arguments avancés en l’espèce à propos
du paragraphe 2 de l’article 65 de son Statut ne la privent pas de sa com-
pétence pour donner l’avis consultatif demandé. Face à des arguments
similaires, elle avait fait observer ce qui suit dans son avis consultatif
relatif aux Conséquences juridiques de l’édification d’un mur dans le
territoire palestinien occupé : « un manque de clarté dans le libellé d’une
question ne saurait priver la Cour de sa compétence. Tout au plus, du
fait de ces incertitudes, la Cour devra-t-elle préciser l’interprétation
à donner à la question, ce qu’elle a souvent fait. » (Avis consultatif, C.I.J.
Recueil 2004 (I), p. 153-154, par. 38.) La Cour examinera ces arguments
aux paragraphes 135 à 137 ci-après.


21

113             séparation des chagos (avis consultatif)

  62. La Cour a donc compétence pour donner l’avis consultatif demandé
par la résolution 71/292 de l’Assemblée générale.

                          B. Pouvoir discrétionnaire
  63. Que la Cour ait compétence ne signiﬁe pas, cependant, qu’elle soit
tenue de l’exercer :
         « La Cour a maintes fois eu par le passé l’occasion de rappeler que
      le paragraphe 1 de l’article 65 de son Statut, selon lequel « [elle] peut
      donner un avis consultatif… », devait être interprété comme [lui]
      reconnaissant … le pouvoir discrétionnaire de refuser de donner un
      avis consultatif même lorsque les conditions pour qu’elle soit compé-
      tente sont remplies. » (Conséquences juridiques de l’édification d’un
      mur dans le territoire palestinien occupé, avis consultatif,
      C.I.J. Recueil 2004 (I), p. 156, par. 44 ; Conformité au droit inter-
      national de la déclaration unilatérale d’indépendance relative au
      Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 415-416,
      par. 29.)
   64. Le pouvoir discrétionnaire de répondre ou non à une demande
d’avis consultatif vise à protéger l’intégrité de la fonction judiciaire de la
Cour en tant qu’organe judiciaire principal de l’Organisation des
Nations Unies (Conséquences juridiques de l’édification d’un mur dans le
territoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I),
p. 156-157, par. 44-45 ; Conformité au droit international de la déclaration
unilatérale d’indépendance relative au Kosovo, avis consultatif, C.I.J. Recueil
2010 (II), p. 415-416, par. 29).
   65. La Cour n’en garde pas moins à l’esprit que sa réponse à une
demande d’avis consultatif « constitue [sa] participation … à l’action de
l’Organisation et, en principe, … ne devrait pas être refusée » (Interpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 71 ; Différend rela-
tif à l’immunité de juridiction d’un rapporteur spécial de la Commission des
droits de l’homme, avis consultatif, C.I.J. Recueil 1999 (I), p. 78-79,
par. 29 ; Conséquences juridiques de l’édification d’un mur dans le territoire
palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 156, par. 44).
Ainsi, conformément à sa jurisprudence constante, seules des « raisons
décisives » peuvent conduire la Cour à opposer un refus à une demande
d’avis relevant de sa compétence (Conséquences juridiques de l’édification
d’un mur dans le territoire palestinien occupé, avis consultatif, C.I.J. Recueil
2004 (I), p. 156, par. 44 ; Conformité au droit international de la déclara-
tion unilatérale d’indépendance relative au Kosovo, avis consultatif,
C.I.J. Recueil 2010 (II), p. 416, par. 30).
   66. La Cour doit s’assurer de l’opportunité d’exercer sa fonction judi-
ciaire dans la présente procédure. Elle va donc examiner attentivement s’il
existe des raisons décisives devant la conduire à refuser de répondre à la
demande de l’Assemblée générale.

22

114            séparation des chagos (avis consultatif)

  67. Certains participants à la présente procédure ont invoqué l’existence
de « raisons décisives » justiﬁant que la Cour exerce son pouvoir discrétion-
naire de refuser de rendre l’avis consultatif sollicité. Au nombre des raisons
avancées par ces participants ﬁgurent celles-ci : premièrement, la procédure
consultative ne serait pas indiquée pour régler des questions de fait com-
plexes et controversées ; deuxièmement, la réponse de la Cour n’aiderait
nullement l’Assemblée générale dans l’exercice de ses fonctions ; troisième-
ment, il ne serait pas approprié que la Cour réexamine une question déjà
réglée par le tribunal arbitral constitué en application de l’annexe VII de la
CNUDM dans sa sentence en l’Arbitrage concernant l’aire marine protégée
des Chagos ; et, quatrièmement, les questions posées dans la présente procé-
dure auraient trait à un diﬀérend bilatéral pendant entre deux Etats qui
n’auraient pas consenti au règlement dudit diﬀérend par la Cour.
  68. La Cour va à présent examiner ces arguments.

1. La question de savoir si une procédure consultative est indiquée pour
   régler des questions de fait complexes et controversées
   69. Il a été soutenu par certains participants qu’une procédure consul-
tative n’était pas indiquée pour régler les questions de fait complexes et
controversées soulevées par la demande d’avis. Ces participants ont fait
valoir que la Cour ne disposait pas en l’espèce de renseignements et d’élé-
ments de preuve suﬃsants pour se prononcer sur ces questions.

   70. Selon d’autres participants, les questions de fait portées devant la
Cour n’ont rien de complexe, l’important étant en réalité l’interprétation
que la Cour donnera de ces faits.
   71. La Cour rappelle que, dans son avis consultatif sur le Sahara occi-
dental, elle avait, en réponse au même argument, conclu que le point déci-
sif était celui de savoir si elle disposait
      « de renseignements et d’éléments de preuve suﬃsants pour être à
      même de porter un jugement sur toute question de fait contestée et
      qu’il lui faudrait établir pour se prononcer d’une manière conforme
      à son caractère judiciaire » (C.I.J. Recueil 1975, p. 28-29, par. 46).
  72. La Cour rappelle également que, dans son avis consultatif sur les
Conséquences juridiques pour les Etats de la présence continue de l’Afrique
du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276
(1970) du Conseil de sécurité, elle avait déclaré ce qui suit :
         « Pour être à même de se prononcer sur des questions juridiques,
      [la Cour] doit … avoir connaissance des faits correspondants, les
      prendre en considération et, le cas échéant, statuer à leur sujet. »
      (C.I.J. Recueil 1971, p. 27, par. 40.)
   73. La Cour relève qu’une grande quantité d’éléments lui a été soumise,
y compris un dossier volumineux de l’Organisation des Nations Unies. En
outre, de nombreux participants ont présenté des exposés écrits et des

23

115             séparation des chagos (avis consultatif)

observations écrites, et fait des exposés oraux contenant des éléments d’in-
formation pertinents aux ﬁns de répondre aux questions posées. Trente et
un Etats, ainsi que l’Union africaine, ont présenté des exposés écrits, dix
de ces Etats, ainsi que l’Union africaine, ont présenté des observations
écrites sur ces exposés, et vingt-deux Etats, ainsi que l’Union africaine, ont
fait des exposés oraux. La Cour relève qu’ont notamment été versés au
dossier les diﬀérents comptes rendus oﬃciels qui furent dressés dans les
années 1960, comme ceux établis par le Royaume-Uni concernant le déta-
chement de l’archipel des Chagos et l’accession de Maurice à l’indépen-
dance.
   74. La Cour estime donc qu’il existe, s’agissant des faits à l’examen
dans la présente procédure, suﬃsamment d’éléments d’information pour
lui permettre de donner l’avis sollicité. En conséquence, la Cour ne sau-
rait refuser de répondre aux questions qui lui ont été posées.

2. La question de savoir si la réponse de la Cour aiderait l’Assemblée
   générale dans l’exercice de ses fonctions

   75. Il a été soutenu par certains participants que l’avis consultatif
demandé n’aiderait pas l’Assemblée générale dans le bon exercice de ses
fonctions. Ces participants ont fait valoir que l’Assemblée générale ne
s’était pas directement penchée sur la question de la décolonisation de
Maurice depuis 1968. Ils ont signalé en particulier que, après avoir accédé
à l’indépendance en mars 1968, Maurice avait été radiée de la liste des
territoires surveillés par le comité des vingt-quatre et que l’archipel des
Chagos n’avait jamais été inscrit sur cette liste. D’autres participants ont
au contraire soutenu qu’une réponse de la Cour serait utile à l’Assemblée
générale, qui a continué, après 1968, de jouer un rôle actif dans l’examen
de la question de Maurice et du détachement de l’archipel des Chagos.
   76. La Cour considère qu’elle n’a pas à apprécier elle-même l’utilité de
sa réponse pour l’organe qui la sollicite. C’est à l’organe qui demande
l’avis, à savoir l’Assemblée générale, qu’il appartient de déterminer « si
celui-ci [est] nécessaire au bon exercice d[e ses] fonctions » (Conformité au
droit international de la déclaration unilatérale d’indépendance relative au
Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 417, par. 34). La Cour
rappelle que, dans son avis consultatif sur la Licéité de la menace ou de
l’emploi d’armes nucléaires, elle avait rejeté l’argument selon lequel elle
devait refuser de répondre à la demande de l’Assemblée générale au motif
que celle-ci ne lui avait pas précisé à quelles ﬁns elle sollicitait l’avis. La
Cour avait fait observer ce qui suit :

      « il n’appartient pas à la Cour de prétendre décider si l’Assemblée a
      ou non besoin d’un avis consultatif pour s’acquitter de ses fonctions.
      L’Assemblée générale est habilitée à décider elle-même de l’utilité
      d’un avis au regard de ses besoins propres. » (C.I.J. Recueil 1996 (I),
      p. 237, par. 16.)

24

116            séparation des chagos (avis consultatif)

   77. Dans son avis consultatif sur les Conséquences juridiques de l’édifi-
cation d’un mur dans le territoire palestinien occupé, la Cour a déclaré
qu’elle « ne p[ouvait] substituer sa propre appréciation de l’utilité de l’avis
demandé à celle de l’organe qui le sollicit[ait] » (C.I.J. Recueil 2004 (I),
p. 163, par. 62). Elle rappelle que, « [d]e toute manière, il n[e lui] appar-
tient pas … de dire dans quelle mesure ni jusqu’à quel point son avis
devra inﬂuencer l’action de l’Assemblée générale » (Sahara occidental, avis
consultatif, C.I.J. Recueil 1975, p. 37, par. 73).
   78. Il s’ensuit que, dans la présente procédure, la Cour ne saurait refu-
ser de répondre aux questions posées dans la résolution 71/292 de l’As-
semblée générale au motif que son avis n’aiderait pas celle-ci dans
l’exercice de ses fonctions.

3. La question de savoir s’il serait opportun, pour la Cour, de réexaminer
   une question prétendument réglée par le tribunal arbitral constitué en
   application de l’annexe VII de la CNUDM dans sa sentence en l’Arbitrage
   concernant l’aire marine protégée des Chagos
   79. Certains participants ont soutenu que le prononcé d’un avis consul-
tatif par la Cour aurait pour eﬀet de rouvrir des questions tranchées, avec
force obligatoire pour Maurice et le Royaume-Uni, par le tribunal arbi-
tral en l’Arbitrage concernant l’aire marine protégée des Chagos.
   80. D’autres participants ont aﬃrmé que le principe de l’autorité de la
chose jugée (res judicata) ne s’appliquait pas dans la présente procédure
étant donné que les mêmes parties ne cherchaient pas à régler une ques-
tion qui aurait déjà été tranchée déﬁnitivement entre elles dans le cadre
d’une aﬀaire antérieure.
   81. La Cour rappelle que son avis « est donné … non aux Etats, mais à
l’organe habilité pour le lui demander » (Interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
consultatif, C.I.J. Recueil 1950, p. 71). Elle fait observer que le principe de
l’autorité de la chose jugée ne fait pas obstacle au prononcé d’un avis consul-
tatif. Pour répondre à une question soumise pour avis, elle examinera toute
décision judiciaire ou arbitrale pertinente. La Cour relève par ailleurs que,
en tout état de cause, les questions tranchées par le tribunal arbitral dans
l’Arbitrage concernant l’aire marine protégée des Chagos (voir le paragraphe 50
ci-dessus) ne sont pas identiques à celles qui sont portées ici devant elle.
   82. Il s’ensuit que la Cour ne saurait refuser de répondre pour ce motif
aux questions posées.

4. Le point de savoir si les questions posées ont trait à un différend pendant
   entre deux Etats qui n’ont pas consenti à son règlement par la Cour
   83. Certains participants ont soutenu qu’un diﬀérend bilatéral relatif à la
souveraineté sur l’archipel des Chagos opposait Maurice et le Royaume-Uni
et que ce diﬀérend était au cœur de la présente procédure consultative. Selon
ces participants, pour se prononcer sur les questions qui sont en jeu ici, la

25

117             séparation des chagos (avis consultatif)

Cour devrait formuler des conclusions sur des points essentiels tels que l’ef-
fet de l’accord de Lancaster House de 1965. Il a également été plaidé que le
diﬀérend de souveraineté apparu dans les années 1980 dans le cadre des rela-
tions bilatérales des deux Etats était le « véritable diﬀérend » à l’origine de la
demande. Ces participants ont soutenu en outre que les prétentions formu-
lées par Maurice dans l’Arbitrage concernant l’aire marine protégée des Cha-
gos révélaient l’existence d’un diﬀérend territorial bilatéral entre celle-ci et le
Royaume-Uni. Dans ces conditions, le prononcé d’un avis consultatif irait à
l’encontre du « principe selon lequel un Etat n’est pas tenu de soumettre un
diﬀérend au règlement judiciaire s’il n’est pas consentant » (Sahara occiden-
tal, avis consultatif, C.I.J. Recueil 1975, p. 24-25, par. 32-33 ; Interprétation
des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, pre-
mière phase, avis consultatif, C.I.J. Recueil 1950, p. 71).
   84. D’autres participants ont aﬃrmé qu’aucun diﬀérend territorial
entre le Royaume-Uni et Maurice ne saurait empêcher la Cour de donner
l’avis consultatif demandé. Ils ont plaidé en particulier que les questions
posées à la Cour par l’Assemblée générale s’inscrivaient dans un cadre
plus large, celui du droit de la décolonisation et de l’exercice du droit à
l’autodétermination. Selon certains participants, le diﬀérend opposant
Maurice et le Royaume-Uni au sujet de la souveraineté territoriale sur
l’archipel des Chagos ne peut ni être né indépendamment de la question
de la décolonisation ni en être dissocié. D’autres participants ont soutenu
que le Royaume-Uni, par son engagement pris en 1965 de restituer l’ar-
chipel des Chagos à Maurice lorsque celui-ci ne serait plus nécessaire à
des ﬁns de défense, a reconnu que l’archipel appartenait à Maurice, de
sorte qu’il ne pouvait exister de diﬀérend territorial.

   85. La Cour rappelle qu’il existerait pour elle une raison décisive de
refuser de donner un avis consultatif si le fait de répondre à la demande
« aurait pour eﬀet de tourner le principe selon lequel un Etat n’est pas tenu
de soumettre un diﬀérend au règlement judiciaire s’il n’est pas consentant »
(Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 25, par. 33).
   86. La Cour relève que les questions qui lui ont été adressées par l’As-
semblée générale portent sur la décolonisation de Maurice. L’Assemblée
générale n’a pas sollicité son avis aﬁn de régler un diﬀérend territorial
entre deux Etats. En réalité, l’objet de la requête de l’Assemblée générale
est d’obtenir l’assistance de la Cour pour que celle-ci la guide dans l’exer-
cice de ses fonctions relatives à la décolonisation de Maurice. La Cour a
souligné l’intérêt que l’Assemblée générale pouvait avoir à lui demander
un avis consultatif qu’elle estimait utile pour pouvoir exercer ses fonc-
tions en matière de décolonisation :
        « L’Assemblée générale n’a pas eu pour but de porter devant la Cour,
      sous la forme d’une requête pour avis consultatif, un diﬀérend ou une
      controverse juridique, aﬁn d’exercer plus tard, sur la base de l’avis
      rendu par la Cour, ses pouvoirs et ses fonctions en vue de régler paciﬁ-
      quement ce diﬀérend ou cette controverse. L’objet de la requête est tout

26

118             séparation des chagos (avis consultatif)

      autre : il s’agit d’obtenir de la Cour un avis consultatif que l’Assemblée
      générale estime utile pour pouvoir exercer comme il convient ses fonc-
      tions relatives à la décolonisation du territoire. » (Sahara occidental,
      avis consultatif, C.I.J. Recueil 1975, p. 26-27, par. 39.)
   87. La Cour fait observer que l’Assemblée générale s’est toujours
employée sans relâche à mettre un terme au colonialisme. Dès les tout débuts
de l’Organisation des Nations Unies, l’Assemblée générale a joué un rôle
actif dans les questions de décolonisation. Le paragraphe 2 de l’article 1 de
la Charte des Nations Unies cite, au nombre des buts de l’Organisation, le
respect du principe de l’égalité des droits des peuples et de leur droit à dispo-
ser d’eux-mêmes. La Cour note à cet égard que le chapitre XI de la Charte
a trait aux territoires non autonomes et que son premier article, l’article 73,
prescrit notamment aux puissances administrant des territoires non auto-
nomes de « communiquer régulièrement au Secrétaire général, à titre d’infor-
mation, … des renseignements statistiques et autres de nature technique
relatifs aux conditions économiques, sociales et de l’instruction dans les ter-
ritoires dont [elles] sont respectivement responsables ». De tels renseigne-
ments ont été examinés par la Quatrième Commission (commission des
questions politiques spéciales et de la décolonisation) de l’Assemblée géné-
rale et ont été inclus dans ses rapports. La Commission a poursuivi ses tra-
vaux jusqu’en 1961, lorsque le comité des vingt-quatre fut créé.
   88. La Cour conclut en conséquence que l’avis est demandé sur la
question de la décolonisation, qui intéresse particulièrement les
Nations Unies. Les interrogations soulevées par la demande s’inscrivent
dans le cadre plus large de la décolonisation, et notamment du rôle de
l’Assemblée générale en la matière, un cadre dont elles ne peuvent être
dissociées (Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 26,
par. 38 ; Conséquences juridiques de l’édification d’un mur dans le territoire
palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 159, par. 50).
   89. En outre, la Cour relève que des divergences de vues peuvent se
faire jour sur les questions juridiques en jeu dans une procédure consulta-
tive (Conséquences juridiques pour les Etats de la présence continue de
l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, avis consultatif, C.I.J. Recueil 1971,
p. 24, par. 34). Cela étant, le fait qu’elle puisse être amenée à se prononcer
sur des questions juridiques au sujet desquelles des vues divergentes ont
été exprimées par Maurice et le Royaume-Uni ne signiﬁe pas que, en
répondant à la demande, la Cour se prononce sur un diﬀérend bilatéral.
   90. Dans ces circonstances, la Cour ne considère pas que le prononcé
de l’avis sollicité aurait pour eﬀet de contourner le principe du consente-
ment de l’Etat au règlement judiciaire de son diﬀérend avec un autre Etat.
Elle ne saurait en conséquence, dans l’exercice de son pouvoir discrétion-
naire, refuser pour ce motif de donner un tel avis.
   91. Compte tenu de ce qui précède, la Cour conclut qu’il n’existe
aucune raison décisive devant la conduire à refuser de donner l’avis
demandé par l’Assemblée générale.

27

119             séparation des chagos (avis consultatif)

        III. Le contexte factuel de la séparation de l’archipel
                        des Chagos de Maurice

  92. La Cour note que les questions qui lui ont été soumises par l’As-
semblée générale concernent la séparation de l’archipel des Chagos de
Maurice et les conséquences juridiques du maintien de l’archipel des Cha-
gos sous l’administration du Royaume-Uni (voir le paragraphe 1 ci-des-
sus). Avant d’aborder ces questions, la Cour estime qu’il est important
d’examiner les circonstances factuelles de la séparation de l’archipel de
Maurice et du déplacement des Chagossiens hors de celui-ci.

  93. La Cour relève à cet égard que, avant que l’archipel des Chagos
soit séparé de Maurice, des discussions oﬃcielles eurent lieu entre, d’une
part, le Royaume-Uni et les Etats-Unis et, d’autre part, le Gouvernement
du Royaume-Uni et les représentants de la colonie de Maurice.

      A. Les discussions menées entre le Royaume-Uni et les Etats-Unis
                      au sujet de l’archipel des Chagos
   94. Les Gouvernements du Royaume-Uni et des Etats-Unis enta-
mèrent en février 1964 des discussions sur l’« utilisation stratégique de
certaines petites îles possédées par les Britanniques dans l’océan Indien »
à des ﬁns de défense. Au cours de ces discussions, les Etats-Unis manifes-
tèrent de l’intérêt pour l’établissement d’une station de transmission mili-
taire sur Diego Garcia. Il fut convenu à l’issue des discussions que la
délégation du Royaume-Uni recommanderait à son gouvernement de
prendre en charge l’acquisition des terres, la réinstallation de la popula-
tion et l’indemnisation, que le Gouvernement américain assumerait les
frais de construction et d’entretien, et que le Gouvernement britannique
rechercherait sans tarder si l’administration de Diego Garcia et des autres
îles de l’archipel des Chagos pouvait être dissociée de celle de Maurice.


   95. Selon un mémorandum du ministère britannique des aﬀaires étran-
gères, le Royaume-Uni était d’avis que la mesure susceptible de servir au
mieux ses intérêts fondamentaux semblait être de détacher Diego Garcia
et d’autres îles de l’archipel des Chagos de Maurice, avant que celle-ci
n’accède à l’indépendance, et de placer ces îles sous l’administration
directe du Royaume-Uni, cela pouvant être accompli par décret en
conseil. Le Royaume-Uni estimait qu’il avait le pouvoir constitutionnel
de procéder de la sorte sans le consentement de Maurice, mais que pareille
approche lui attirerait des critiques au sein de l’Organisation des
Nations Unies. Il est également mentionné dans ce document que de telles
critiques perdraient leur virulence si le Royaume-Uni obtenait au préa-
lable des ministres mauriciens qu’ils consentent au détachement, qu’il
s’agisse d’un consentement explicite ou d’un acquiescement de leur part.
Le document précise en outre qu’il serait dans l’intérêt du Royaume-Uni

28

120             séparation des chagos (avis consultatif)

de présenter à Maurice le détachement de l’archipel des Chagos comme
un « fait accompli » ou, tout au plus, de l’informer de ses intentions « à la
dernière minute ».
   96. Selon un document interne déclassiﬁé du Royaume-Uni en date des
23 et 24 septembre 1965 (Record of UK-US Talks on Defence Facilities
in the Indian Ocean, Royaume-Uni, FO 371/184529), les Gouvernements
britannique et américain estimèrent que, plutôt que de détacher les îles de
l’archipel des Chagos de Maurice et les îles Aldabra, Farquhar et
Desroches des Seychelles dans le cadre de deux opérations distinctes, il
serait davantage dans leur intérêt de procéder au détachement « en une
seule opération » aﬁn d’éviter « une deuxième confrontation » au sein de
l’Organisation des Nations Unies. D’après ce même document, le
Royaume-Uni précisa, lors des discussions qu’il tint avec les Etats-Unis,
que l’archipel des Chagos serait détaché de Maurice en trois étapes ; au
stade ﬁnal, il était prévu que, lorsque les installations de défense seraient
mises en place sur une île, « il n’y aurait plus de population civile locale »
sur celle-ci.
   97. Les discussions entre le Royaume-Uni et les Etats-Unis d’Amé-
rique aboutirent à la conclusion de l’accord de 1966 concernant l’installa-
tion, par les Etats-Unis, d’une base militaire sur l’archipel des Chagos
(voir le paragraphe 36 ci-dessus).

     B. Les discussions menées entre le Gouvernement du Royaume-Uni et
              les représentants de la colonie de Maurice au sujet
                            de l’archipel des Chagos
   98. Le décret-loi de 1964 relatif à la Constitution de Maurice, promul-
gué par le Gouvernement du Royaume-Uni, porta création d’une assem-
blée législative comprenant 40 membres élus, le président et le secrétaire
principal, désignés ex officio, et jusqu’à 15 membres nommés par le gou-
verneur. Les membres nommés de l’assemblée législative siégeaient à la
convenance du gouverneur. Un conseil des ministres de Maurice composé
de 10 à 13 membres désignés, ainsi que du secrétaire principal et du Pre-
mier de Maurice, fut établi ; des membres suppléants pouvaient temporai-
rement remplacer les membres désignés lorsqu’ils étaient souﬀrants ou
absents de Maurice. Les membres désignés l’étaient par le gouverneur,
après consultation du Premier. Il devait s’agir de membres de l’assemblée
législative. Lors des discussions entre le Gouvernement du Royaume-Uni
et les représentants de la colonie de Maurice, celle-ci fut représentée par le
Premier, ou par ce dernier et d’autres membres du conseil des ministres.


  99. En 1964, le comité des vingt-quatre signala que la Constitution de
Maurice ne permettait pas aux représentants de la population d’exercer
des pouvoirs réels et que l’autorité était pour ainsi dire entièrement
concentrée entre les mains du Gouvernement du Royaume-Uni et de ses
représentants (voir le paragraphe 172 ci-dessous).

29

121            séparation des chagos (avis consultatif)

   100. Le 29 juin 1964, M. John Rennie, le gouverneur de Maurice, dis-
cuta avec sir Seewoosagur Ramgoolam, le Premier de Maurice, de l’idée
de détacher l’archipel des Chagos de Maurice. S’il se montra favorable à
la mise à disposition d’« installations », le Premier indiqua préférer un bail
emphytéotique à un détachement.
   101. Le 19 juillet 1965, le gouverneur de Maurice fut chargé par le
Colonial Oﬃce d’informer le conseil des ministres mauricien de la pro-
position de détacher l’archipel des Chagos en le séparant constitution-
nellement de Maurice. Le 30 juillet 1965, il ﬁt savoir au Colonial Oﬃce
que le conseil des ministres s’opposait au détachement en raison des
réactions négatives que ce dernier susciterait au sein de la population
mauricienne. Le gouverneur indiqua que le conseil des ministres avait
exprimé sa préférence pour l’octroi d’un bail emphytéotique sur les îles,
le Royaume-Uni ayant pour sa part fait savoir qu’un bail n’était pas
acceptable.
   102. Le 3 septembre 1965, sir Seewoosagur Ramgoolam et sir Anthony
Greenwood, le secrétaire d’Etat britannique aux colonies, se rencon-
trèrent à Londres avant l’ouverture de la quatrième conférence constitu-
tionnelle et convinrent que la discussion relative au détachement et la
conférence constitutionnelle devaient rester indépendantes. Il apparaît
toutefois que cette approche fut revue par la suite aﬁn de lier les deux
questions dans un potentiel accord global.
   103. La quatrième conférence constitutionnelle s’ouvrit à Londres le
7 septembre 1965 et prit ﬁn le 24 septembre 1965. D’autres conférences
constitutionnelles avaient eu lieu en juillet 1955, en février 1957 et en
juin 1961. Dans le cadre de la quatrième conférence constitutionnelle,
plusieurs réunions privées furent organisées au sujet de questions de
défense. Sir Seewoosagur Ramgoolam, sir Anthony Greenwood et
M. John Rennie assistèrent à la première d’entre elles, qui se tint le 13 sep-
tembre 1965. Lors de cette réunion, le Premier précisa que Maurice préfé-
rait un bail à un détachement de l’archipel des Chagos. A la suite de cette
rencontre, le ministre des aﬀaires étrangères et le ministre de la défense du
Royaume-Uni conclurent que, si Maurice ne consentait pas au détache-
ment, il leur faudrait « adopter la recommandation du ministère des
aﬀaires étrangères et du ministère de la défense d’un « détachement forcé
et du versement d’une indemnité dans un fonds » ».
   104. Le 20 septembre 1965, au cours d’une réunion en matière de
défense présidée par le secrétaire d’Etat du Royaume-Uni, le Premier de
Maurice répéta que « le Gouvernement de Maurice n’était pas intéressé
par [le détachement des îles] et [qu’il] insisterait pour un bail de 99 ans ».
Il proposa également une autre solution, à savoir que le Royaume-Uni
accorde d’abord l’indépendance à Maurice, puis permette au gouverne-
ment de celle-ci de négocier avec les Gouvernements du Royaume-Uni et
des Etats-Unis au sujet de Diego Garcia. Au cours de ces discussions, le
secrétaire d’Etat indiqua qu’un bail ne serait pas acceptable pour les
Etats-Unis et que l’archipel des Chagos devrait être mis à disposition au
moyen de son détachement.

30

122             séparation des chagos (avis consultatif)

  105. Le 22 septembre 1965, sir Oliver Wright, le secrétaire privé du
premier ministre britannique, sir Harold Wilson, établit une note libellée
en ces termes :
         « Sir Seewoosagur Ramgoolam viendra vous rencontrer à 10 heures
      demain matin. L’objectif c’est de lui faire peur tout en lui donnant de
      l’espoir : l’espoir qu’il pourrait obtenir l’indépendance ; la crainte qu’il
      ne puisse l’obtenir s’il ne se montre pas raisonnable en ce qui concerne
      le détachement de l’archipel des Chagos. J’ai annexé à la présente un
      mémoire préparé par le Colonial Oﬃce, avec le contenu duquel les
      ministères de la défense et des aﬀaires étrangères sont dans l’ensemble
      d’accord. La phrase clef dans le mémoire est la dernière, à la page 3. »
  106. La dernière phrase clef susmentionnée était la suivante :
        « Le premier ministre pourrait dès lors faire référence de manière
      indirecte au fait que le gouvernement de Sa Majesté possède, sur le
      plan juridique, le droit de détacher les Chagos par décret en conseil,
      sans le consentement de Maurice, mais que cela constituera[it] une
      décision grave. » (Les italiques sont dans l’original.)
  107. Le 23 septembre 1965, deux événements eurent lieu. Le premier
événement était une rencontre tenue dans la matinée du 23 septembre
1965 entre le premier ministre Wilson et le Premier Ramgoolam. Selon le
compte rendu de cette réunion dressé par sir Oliver Wright, M. Wilson dit
à M. Ramgoolam que,
      « en théorie, il y avait plusieurs possibilités. Le Premier et ses collè-
      gues pou[v]aient rentrer à Maurice avec ou sans l’indépendance.
      S’agissant de la question de défense, Diego Garcia pou[v]ait être
      détaché[e] soit par décret en conseil soit avec l’accord du Premier et
      de ses collègues. La meilleure des solutions pou[v]ait être l’indépen-
      dance et le détachement par un accord, même s’il ne pouvait évidem-
      ment pas engager le secrétaire aux colonies à ce stade. »
   108. Le second événement, qui eut lieu le même jour à Lancas-
ter House, était une réunion en matière de défense entre le Premier
Ramgoolam, trois autres ministres mauriciens et le secrétaire d’Etat du
Royaume-Uni. A l’issue de cette réunion, ce dernier demanda aux
ministres mauriciens s’ils pouvaient consentir au détachement de l’archi-
pel des Chagos sur la base d’engagements qu’il recommanderait au
cabinet. Selon les engagements de l’accord de Lancaster House, énoncés
au paragraphe 22 du compte rendu de la réunion du 23 septembre
1965,
      « i) des négociations seraient organisées en vue d’un accord de défense
           entre le Royaume-Uni et Maurice ;
       ii) dans l’éventualité de l’indépendance, les deux gouvernements
           concluraient un accord sur la tenue de consultations en cas de
           situation diﬃcile sur le plan de la sécurité intérieure à Maurice ;

31

123             séparation des chagos (avis consultatif)

     iii) une indemnité d’un montant de trois millions de livres sterling
          serait versée au Gouvernement de Maurice en sus de l’indemni-
          sation directe des propriétaires fonciers et de la prise en charge
          des frais occasionnés par la réinstallation des autres personnes
          concernées dans les îles Chagos ;
     iv) le Gouvernement britannique userait de ses bons oﬃces auprès du
          Gouvernement des Etats-Unis pour soutenir la demande de conces-
          sions présentée par Maurice au sujet de ses exportations de sucre
          et de son approvisionnement en blé et en autres marchandises ;
       v) le Gouvernement britannique ferait de son mieux pour persuader
          le Gouvernement des Etats-Unis d’utiliser de la main-d’œuvre
          et des matériaux de Maurice pour la construction de la base
          militaire ;
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     vii) s’il n’était plus nécessaire d’y maintenir une base militaire, l’ar-
          chipel serait restitué à Maurice ».
Le Premier de Maurice informa le secrétaire d’Etat aux colonies que les
propositions formulées par le Royaume-Uni étaient en principe accep-
tables, mais qu’il devait en discuter avec les autres ministres.

  109. Le 24 septembre 1965, le Gouvernement du Royaume-Uni
annonça qu’il était favorable à l’octroi de l’indépendance à Maurice.

   110. Le 6 octobre 1965, le secrétaire d’Etat aux colonies informa le
gouverneur de Maurice que le Royaume-Uni acceptait les engagements
supplémentaires formulées à la demande du Premier de Maurice, selon
lesquels :
i)    Le Gouvernement britannique userait de ses bons oﬃces auprès du
      Gouvernement des Etats-Unis pour faire en sorte que les installations
      sises dans l’archipel des Chagos restent à la disposition du Gouverne-
      ment mauricien, dans la mesure du possible :
      a) installations maritimes et météorologiques ;
      b) droits de pêche ;
      c) piste pouvant être utilisée pour les atterrissages d’urgence et pour
          ravitailler les avions civils sans débarquement des passagers.
ii)   Tout minerai ou pétrole découvert sur les îles ou à proximité reviend-
      rait au Gouvernement mauricien.
Ces engagements supplémentaires furent incorporés dans la version ﬁnale
du compte rendu de la réunion de Lancaster House pour former partie
intégrante de l’accord de Lancaster House.
   111. Dans un document adressé au premier ministre du Royaume-Uni
le 5 novembre 1965, le secrétaire d’Etat aux colonies s’inquiéta de ce que
le Royaume-Uni puisse être accusé « de créer une nouvelle colonie dans
une ère de décolonisation et d’établir de nouvelles bases militaires alors
qu[’il devrait se] débarrasser des anciennes ». Le ministère britannique des

32

124           séparation des chagos (avis consultatif)

aﬀaires étrangères indiqua également que « les îles choisies n’avaient
presque pas d’habitants permanents ».
   112. Le 5 novembre 1965, le gouverneur de Maurice informa le secré-
taire d’Etat britannique que le conseil des ministres de Maurice avait
« conﬁrm[é] … l’accord au détachement de l’archipel des Chagos ». Il
releva que cet accord avait été donné sur la base des conditions énoncées
au paragraphe 22 du compte rendu de la réunion du 23 septembre 1965
(qui renfermait l’accord de Lancaster House) et que le conseil des ministres
avait formulé des engagements supplémentaires.


                     C. La situation des Chagossiens
   113. A l’aube du XIXe siècle, plusieurs centaines de personnes furent
transportées dans l’archipel des Chagos depuis le Mozambique et Mada-
gascar, puis réduites à l’esclavage dans des plantations de cocotiers
appartenant à des Britanniques qui vivaient sur l’île de Maurice. Dans les
années 1830, 60 000 esclaves furent libérés à Maurice, y compris ceux
vivant dans l’archipel des Chagos.
   114. A la suite de l’accord de 1966 (voir le paragraphe 36 ci-dessus),
entre 1967 et 1973, les habitants de l’archipel des Chagos qui avaient
quitté celui-ci furent interdits de retour. Les autres furent déplacés de
force et interdits de retour (voir le paragraphe 43 ci-dessus).

   115. Le commissaire du BIOT prit, le 16 avril 1971, le décret de 1971
relatif à l’immigration, qui proscrivait l’entrée ou le séjour de quiconque
dans l’archipel des Chagos en l’absence d’un permis. Ce décret permettait
également au commissaire d’ordonner que tout contrevenant fût déplacé
hors de l’archipel des Chagos (Chagos Islanders v. Attorney General and
BIOT Commissioner (2003), EWHC 2222, par. 34).
   116. A l’audience, le Royaume-Uni a réaﬃrmé qu’il « admet[tait] tout
à fait que la façon dont les Chagossiens furent déplacés hors de l’archipel
des Chagos et la manière dont ils furent par la suite traités étaient hon-
teuses et injustes, et que cette conduite était fort regrettable ».
   117. Le 4 septembre 1972, par un accord conclu entre Maurice et le
Royaume-Uni, Maurice consentit au versement à son proﬁt d’une somme
de 650 000 livres sterling à titre de quittance complète et ﬁnale de l’enga-
gement pris en 1965 par le Royaume-Uni d’assumer les coûts de réinstal-
lation des personnes déplacées de l’archipel des Chagos. Le 24 mars 1973,
le premier ministre Ramgoolam écrivit au haut-commissaire britannique
à Port-Louis pour accuser réception de la somme de 650 000 livres ster-
ling, non sans insister sur le fait que ce paiement était sans incidence sur
l’accord conclu verbalement le 23 septembre 1965 à Lancaster House au
sujet des droits sur les ressources minérales, des droits de pêche et des
droits de prospection et qu’il était sans préjudice des autres engagements
de Lancaster House, dont celui de restituer les îles à Maurice sans com-
pensation si le Royaume-Uni cessait d’en avoir besoin.

33

125             séparation des chagos (avis consultatif)

   118. En février 1975, M. Michel Vencatessen, un ancien résident de
l’archipel des Chagos, engagea au Royaume-Uni une action en dommages-
intérêts contre le Gouvernement britannique à raison des actes d’intimi-
dation, de la privation de liberté et des brutalités subis lorsqu’il fut
déplacé hors de l’archipel des Chagos en 1971. En 1982, la procédure fut
suspendue par accord entre les parties.
   119. Le 7 juillet 1982, un accord fut conclu entre les Gouvernements de
Maurice et du Royaume-Uni, lequel prévoyait le versement à titre gra-
cieux, par le Royaume-Uni, d’une somme de 4 millions de livres sterling,
sans que cela implique la reconnaissance d’une quelconque responsabilité
de la part de ce dernier, étant entendu que cette somme constituerait
« l’indemnisation totale en règlement déﬁnitif de toutes les réclamations
quelles qu’elles soient visées à l’article 2 du présent accord, émises par les
Ilois ou en leur nom contre le … Royaume-Uni ». Conformément au
deuxième alinéa du préambule de l’accord, le terme « Ilois » désigne les
personnes s’étant rendues à Maurice suite à leur départ ou déplacement
hors de l’archipel des Chagos, après novembre 1965. L’article 2 se lisait
comme suit :
        « Les réclamations visées à l’article premier du présent accord sont
      uniquement celles qui ont été émises par les Ilois ou en leur nom et
      découlent de :
      a) Toute action, tout acte ou tout état de fait résultant directement
         ou indirectement du [décret de 1965 relatif au Territoire britan-
         nique de l’océan Indien] notamment la fermeture des plantations
         dans l’archipel des Chagos, le départ ou le déplacement de ceux
         qui y habitaient ou y travaillaient, la résiliation de leurs contrats,
         leur transfert et leur réinstallation à Maurice et l’impossibilité
         pour ces derniers de retourner dans l’archipel des Chagos (faits
         ci-après dénommés « les événements ») ; et
      b) Tout incident, fait ou situation, qu’il soit passé, présent ou futur,
         survenu au cours des événements ou en découlant. »

L’article 4 imposait à Maurice « d’obtenir de chaque membre de la commu-
nauté îloise vivant à Maurice une renonciation signée à toute réclamation ».
   120. Entre 1983 et 1984, 1344 insulaires reçurent du Royaume-Uni des
sommes dont le total avoisinait les 4 millions de livres sterling. Pour pou-
voir percevoir le montant qui leur était dû, il leur fallut signer un formu-
laire de renonciation à leur droit au retour dans l’archipel des Chagos ou
apposer l’empreinte de leur pouce sur ledit formulaire. Ce formulaire était
un document juridique d’une page, rédigé en anglais et non accompagné
d’une traduction en créole. Seules 12 personnes refusèrent de signer
(Chagos Islanders v. Attorney General and BIOT Commissioner (2003),
EWHC 2222, par. 80).
   121. En 1998, un Chagossien dénommé Louis Olivier Bancoult contesta
devant la justice britannique la validité des dispositions législatives le pri-
vant du droit de résider dans l’archipel des Chagos. Le 3 novembre 2000,

34

126            séparation des chagos (avis consultatif)

la Divisional Court trancha en sa faveur et ordonna l’annulation des dis-
positions litigieuses du décret de 1971 (Regina (Bancoult) v. Secretary of
State for Foreign and Commonwealth Affairs and Another (No. 1) (2000)).
Le Gouvernement du Royaume-Uni ne ﬁt pas appel de cette décision et
abrogea le décret de 1971 interdisant aux Chagossiens de revenir dans
l’archipel des Chagos. Le secrétaire d’Etat britannique aux aﬀaires étran-
gères annonça que son gouvernement examinait la faisabilité de la réins-
tallation des Ilois.
   122. Le jour même où M. Bancoult obtint gain de cause, le Royaume-
Uni prit un nouveau décret relatif à l’immigration applicable à l’archipel
des Chagos, à l’exception de Diego Garcia (Ordinance No. 4 of 2000). Ce
décret disposait que les restrictions d’entrée et de séjour dans l’archipel ne
s’appliqueraient pas aux Chagossiens du fait de leur lien avec l’archipel.
Dans son exposé écrit, le Royaume-Uni a aﬃrmé que, à la suite de l’adop-
tion de ce décret, aucun Chagossien n’était revenu s’installer dans l’archi-
pel, alors que rien ne s’y opposait sur le plan juridique. Pour autant, les
Chagossiens n’étaient pas autorisés à accéder à l’île de Diego Garcia ni à
y résider.
   123. Le 6 décembre 2001, le Comité des droits de l’homme établi en
vertu du Pacte international relatif aux droits civils et politiques, ayant
examiné les rapports périodiques soumis par le Royaume-Uni au titre de
l’article 40 dudit instrument, releva que « l’Etat partie a[vait] reconnu que
l’interdiction faite aux Ilois qui avaient quitté le territoire ou en avaient été
évacués d’y retourner était illégale ». Il recommanda que ledit Etat tente,
« dans la mesure où cela est encore possible, d’établir des conditions per-
mettant l’exercice par les Ilois de leur droit au retour dans leur territoire ».
   124. En juin 2002, une étude de faisabilité concernant l’archipel des
Chagos fut réalisée à la demande de l’administration du BIOT. Elle visait
à répondre au souhait exprimé par d’anciens habitants de l’archipel d’être
autorisés à y retourner et à y vivre. Il fut précisé dans l’étude que, s’il était
sans doute possible à court terme de réinstaller les insulaires, y maintenir
à long terme des habitants entraînerait probablement des coûts prohibitifs.
Même à court terme, des phénomènes naturels tels que des inondations
périodiques dues à des tempêtes et des secousses sismiques risquaient de
rendre la vie diﬃcile à la population réinstallée. En 2004, le Royaume-Uni
promulgua deux décrets en conseil : le décret relatif au Territoire britan-
nique de l’océan Indien (Constitution) de 2004 et le décret relatif au Ter-
ritoire britannique de l’océan Indien (immigration) de 2004. En vertu de
ces décrets, nul n’avait le droit de résider sur le BIOT ni celui d’y accéder
ou d’y séjourner sans autorisation.
   125. En 2004, M. Bancoult contesta la validité du décret relatif au Ter-
ritoire britannique de l’océan Indien (Constitution) de 2004 et du décret
relatif au Territoire britannique de l’océan Indien (immigration) de 2004
devant la justice britannique. Il obtint gain de cause devant la Haute
Cour. Le secrétaire d’Etat aux aﬀaires étrangères et au Commonwealth
interjeta appel de cette décision. La Cour d’appel la conﬁrma, jugeant que
les décrets en cause étaient invalides au motif que leur teneur et les cir-

35

127             séparation des chagos (avis consultatif)

constances de leur adoption constituaient un abus de pouvoir de la part
du Gouvernement du Royaume-Uni (Regina (Bancoult) v. Secretary of
State for Foreign and Commonwealth Affairs (No. 2) (2007)).
   126. Le 30 juillet 2008, le Comité des droits de l’homme, examinant un
autre rapport périodique du Royaume-Uni, prit note de la décision
susmentionnée de la Cour d’appel. Se référant à l’article 12 du Pacte
international relatif aux droits civils et politiques, le Comité émit la
recommandation suivante :
         « L’Etat partie devrait faire en sorte que les anciens habitants de
      l’archipel des Chagos puissent exercer leur droit au retour dans leur
      territoire et devrait faire savoir quelles mesures ont été prises à cet
      eﬀet. Il devrait envisager une indemnisation pour la privation de ce
      droit durant une longue période. »
   127. Le secrétaire d’Etat aux aﬀaires étrangères et au Commonwealth
se pourvut contre la décision par laquelle la Cour d’appel reconnaissait le
bien-fondé de la contestation par M. Bancoult de la validité du décret rela-
tif au Territoire britannique de l’océan Indien (immigration) de 2004 (voir
le paragraphe 125). Le 22 octobre 2008, la Chambre des lords ﬁt droit au
pourvoi du secrétaire d’Etat aux aﬀaires étrangères et au Commonwealth.
   128. Le 11 décembre 2012, en l’aﬀaire Chagos Islanders v. United King-
dom, la Cour européenne des droits de l’homme déclara irrecevable la
requête introduite contre le Royaume-Uni par un groupe de 1786 Cha-
gossiens à raison de la violation de leurs droits au titre de la convention
européenne des droits de l’homme. L’un des fondements de la décision
était que les réclamations des requérants avaient été réglées par l’accord
de 1982 entre Maurice et le Royaume-Uni.
   129. Le 20 décembre 2012, le Royaume-Uni annonça qu’il allait procé-
der à un réexamen de sa politique concernant la réinstallation des
Chagossiens qui avaient été déplacés de force hors de l’archipel des Cha-
gos ou empêchés d’y retourner. Une deuxième étude de faisabilité fut
réalisée entre 2014 et 2015, à la demande de l’administration du BIOT,
en vue d’analyser les diﬀérentes formules de réinstallation dans l’archipel.
Il fut conclu que la réinstallation était possible mais poserait d’impor-
tantes diﬃcultés, dont des coûts élevés et diﬃciles à prévoir ainsi que la
charge que devrait assumer à long terme le contribuable britannique.
Par la suite, le 16 novembre 2016, le Royaume-Uni décida de renoncer à
l’idée d’une réinstallation « pour des raisons de faisabilité, d’intérêts
en matière de défense et de sécurité, et de coûts pour les contribuables
britanniques ».
   130. Le 8 février 2018, la Cour suprême britannique statua en l’aﬀaire
Regina (on the application of Bancoult No. 3) v. Secretary of State for
Foreign and Commonwealth Affairs (2018), dans laquelle M. Bancoult
agissait au nom d’un groupe de Chagossiens déplacés de force hors de
l’archipel et contestait la décision du Royaume-Uni de créer une aire
marine protégée autour de l’archipel des Chagos. M. Bancoult, le requé-
rant, soutenait que l’aire marine protégée avait été créée aux ﬁns illégi-

36

128             séparation des chagos (avis consultatif)

times de rendre impossible la réinstallation des Chagossiens dans
l’archipel. Il en voulait pour preuve un câble diplomatique envoyé par
l’ambassade des Etats-Unis à Londres à divers services ministériels du
Gouvernement américain à Washington, à divers éléments de sa structure
de commandement militaire et à son ambassade de Port-Louis, à Mau-
rice. Ce câble rendait compte du déroulement d’une réunion, tenue en
2009, au cours de laquelle des représentants américains et britanniques
avaient évoqué les raisons de la création de l’aire marine protégée. Il fut
ensuite dévoilé et publié dans deux journaux à diﬀusion nationale. Ame-
née en appel à se prononcer sur la recevabilité dudit câble, la Cour
suprême a conclu qu’il était recevable. Elle a néanmoins rejeté l’appel
pour d’autres motifs.

  131. A ce jour, les Chagossiens restent éparpillés dans plusieurs pays,
dont le Royaume-Uni, Maurice et les Seychelles. La loi britannique et les
décisions des tribunaux du Royaume-Uni ne leur permettent pas de reve-
nir dans l’archipel des Chagos.


      IV. Les questions posées à la Cour par l’Assemblée générale

   132. Ayant examiné le contexte factuel de la présente requête pour avis
consultatif, la Cour analysera maintenant les deux questions qui lui ont
été posées par l’Assemblée générale :
         Question a) : « Le processus de décolonisation a-t-il été validement
      mené à bien lorsque Maurice a obtenu son indépendance en 1968, à
      la suite de la séparation de l’archipel des Chagos de son territoire et
      au regard du droit international, notamment des obligations évo-
      quées dans les résolutions de l’Assemblée générale 1514 (XV) du
      14 décembre 1960, 2066 (XX) du 16 décembre 1965, 2232 (XXI) du
      20 décembre 1966 et 2357 (XXII) du 19 décembre 1967 ? » ;
         Question b) : « Quelles sont les conséquences en droit internatio-
      nal, y compris au regard des obligations évoquées dans les résolu-
      tions susmentionnées, du maintien de l’archipel des Chagos sous
      l’administration du Royaume-Uni de Grande-Bretagne et d’Irlande
      du Nord, notamment en ce qui concerne l’impossibilité dans laquelle
      se trouve Maurice d’y mener un programme de réinstallation pour
      ses nationaux, en particulier ceux d’origine chagossienne ? »
   133. Quelques participants ont demandé à la Cour de reformuler les
deux questions ou de les interpréter dans un sens restrictif. Ils ont contesté
en particulier le fait que les résolutions auxquelles se réfère la question a)
créeraient des obligations internationales à la charge du Royaume-Uni, ce
qui préjugerait de la réponse que la Cour est appelée à donner. Ils ont
également soutenu que les points de droit véritablement en jeu concer-
naient la question de la souveraineté sur l’archipel des Chagos qui fait
l’objet d’un diﬀérend bilatéral entre Maurice et le Royaume-Uni.

37

129            séparation des chagos (avis consultatif)

   134. L’un des participants a prétendu que la requête présentée par
l’Assemblée générale, qui ne se réfère pas expressément aux conséquences
juridiques pour les Etats du maintien de l’archipel des Chagos sous l’ad-
ministration du Royaume-Uni, devait être interprétée de façon à limiter
l’avis consultatif aux fonctions des Nations Unies, en excluant toutes les
questions qui concernent les Etats, et en particulier Maurice et le
Royaume-Uni.
   135. La Cour rappelle qu’elle peut s’écarter du libellé de la question
qui lui est posée lorsque celle-ci n’est pas correctement formulée (Inter-
prétation de l’accord gréco-turc du 1er décembre 1926 (protocole final,
article IV), avis consultatif, 1928, C.P.J.I. série B nº 16) ou ne met pas en
évidence les « points de droit … véritablement … en jeu » (Interprétation
de l’accord du 25 mars 1951 entre l’OMS et l’Egypte, avis consultatif,
C.I.J. Recueil 1980, p. 89, par. 35). De même, lorsque la question posée
est ambiguë ou vague, la Cour peut la clariﬁer avant de donner son avis
(Demande de réformation du jugement no 273 du Tribunal administratif des
Nations Unies, avis consultatif, C.I.J. Recueil 1982, p. 348, par. 46). S’il est
loisible à la Cour, à titre exceptionnel, de reformuler les questions qui lui
sont adressées pour avis consultatif, elle ne le fait que pour s’assurer de
donner une réponse « fondée en droit » (Sahara occidental, avis consultatif,
C.I.J. Recueil 1975, p. 18, par. 15).

   136. La Cour considère, en l’espèce, que les questions qui lui sont sou-
mises pour avis consultatif ne nécessitent aucune reformulation de sa
part. En eﬀet, la première question concerne le point de savoir si le pro-
cessus de décolonisation de Maurice a été validement mené à bien en 1968,
au regard du droit international, à la suite de la séparation de l’archipel
des Chagos du territoire mauricien en 1965. L’invocation par l’Assemblée
générale de certaines résolutions qu’elle a adoptées au cours de cette
période ne préjuge, selon la Cour, ni de leur contenu ni de leur portée
juridiques. Dans la question a), l’Assemblée générale demande à la Cour
de se pencher sur certains événements intervenus entre 1965 et 1968 qui
s’inscrivent dans le cadre du processus de décolonisation de Maurice en
tant que territoire non autonome. Elle n’a pas soumis à la Cour un quel-
conque diﬀérend bilatéral de souveraineté qui opposerait le Royaume-Uni
à Maurice. Dans la question b), manifestement liée à la question a), il est
demandé à la Cour de dire quelles sont les conséquences, en droit interna-
tional, du maintien de l’archipel des Chagos sous l’administration du
Royaume-Uni. En se référant ainsi au droit international, l’Assemblée
générale visait nécessairement les conséquences pour les diﬀérents sujets
de ce droit, dont les Etats.
   137. Il revient à la Cour de dire quel est le droit applicable à la situation
factuelle qui lui a été soumise par l’Assemblée générale dans sa demande
d’avis consultatif. Dès lors, nul n’est besoin pour elle de se livrer à une
interprétation restrictive des questions qui lui ont été posées par l’Assem-
blée générale. Lorsqu’elle dit le droit dans l’exercice de sa fonction consul-
tative, la Cour prête assistance à l’Assemblée générale pour la solution

38

130            séparation des chagos (avis consultatif)

d’un problème qui se pose à elle (Sahara occidental, avis consultatif, C.I.J.
Recueil 1975, p. 21, par. 23). En donnant son avis, la Cour n’interfère pas
dans l’exercice par l’Assemblée générale de ses propres fonctions.
   138. La Cour va examiner maintenant la première question qui lui a
été posée par l’Assemblée générale sur le point de savoir si le processus de
décolonisation de Maurice a été validement mené à bien au regard du
droit international.

        A. La question de savoir si le processus de décolonisation
           de Maurice a été validement mené à bien au regard
                  du droit international (question a))
   139. Aﬁn de se prononcer sur la question de savoir si le processus de
décolonisation de Maurice a été validement mené à bien au regard du
droit international, la Cour déterminera, en premier lieu, la période perti-
nente dans le temps aux ﬁns d’identiﬁer le droit international applicable
et, en deuxième lieu, le contenu de ce droit. En outre, dans la mesure où
l’Assemblée générale s’est référée à certaines résolutions qu’elle a adop-
tées, la Cour, en déterminant les obligations reﬂétées dans ces résolutions,
devra examiner les fonctions de l’Assemblée générale dans la conduite du
processus de décolonisation.

1. La période pertinente, dans le temps, aux fins d’identifier le droit
   international applicable
   140. Dans le libellé de la question a), l’Assemblée générale situe le
processus de décolonisation de Maurice dans la période qui va de la
séparation de l’archipel des Chagos de son territoire en 1965 à son indé-
pendance en 1968. Par conséquent, c’est par référence à cette période
que la Cour est censée établir le droit international applicable à ce
processus.
   141. Divers participants ont relevé que le droit international n’est pas
gelé au moment où les premières dispositions sont prises pour la mise en
œuvre du droit à l’autodétermination à l’égard d’un territoire.
   142. Selon la Cour, si la détermination du droit applicable doit se foca-
liser sur la période allant de 1965 à 1968, ceci ne l’empêchera pas, surtout
lorsqu’il s’agit de règles coutumières, de se pencher sur l’évolution du
droit à l’autodétermination depuis l’adoption de la Charte des
Nations Unies et de la résolution 1514 (XV) du 14 décembre 1960 intitu-
lée « Déclaration relative à l’octroi de l’indépendance aux pays et
aux peuples coloniaux ». En eﬀet, la pratique des Etats et l’opinio juris,
soit l’acceptation de cette pratique comme étant le droit (article 38 du
Statut de la Cour), se consolident et s’aﬃrment progressivement dans
le temps.
   143. Par ailleurs, la Cour peut s’appuyer sur les instruments juridiques
postérieurs à la période considérée lorsqu’ils conﬁrment ou interprètent
des règles ou principes préexistants.

39

131            séparation des chagos (avis consultatif)

2. Le droit international applicable
   144. La Cour devra déterminer la nature, le contenu et la portée du
droit à l’autodétermination applicable au processus de décolonisation
de Maurice, en tant que territoire non autonome reconnu comme tel,
depuis 1946, dans la pratique des Nations Unies et par la puissance
administrante elle-même. La Cour est consciente que le droit à l’autodé-
termination, en tant que droit humain fondamental, a un champ d’appli-
cation étendu. Cependant, aﬁn de répondre à la question posée par
l’Assemblée générale, elle se limitera, dans le cadre du présent avis consul-
tatif, à l’analyse du droit à l’autodétermination dans le contexte de la
décolonisation.
   145. Les participants à la procédure consultative ont adopté des posi-
tions opposées en ce qui concerne le caractère coutumier du droit à l’au-
todétermination, ainsi que son contenu et les modalités de son exercice
entre 1965 et 1968. Certains participants ont fait valoir que le droit à l’au-
todétermination était solidement ancré en droit international coutumier
dans la période en question. D’autres ont fait valoir que le droit à l’auto-
détermination n’était pas partie intégrante du droit international coutu-
mier dans la période considérée.
   146. La Cour commencera par rappeler que le « respect du principe de
l’égalité de droits des peuples et de leur droit à disposer d’eux-mêmes »
ﬁgure parmi les objectifs de l’Organisation des Nations Unies (article pre-
mier, paragraphe 2, de la Charte). Un tel objectif concerne, en particulier,
la « Déclaration relative aux territoires non autonomes » (chapitre XI de
la Charte), puisque « les Membres des Nations Unies qui ont ou qui assu-
ment la responsabilité d’administrer des territoires dont les populations
ne s’administrent pas encore complètement elles-mêmes » sont appelés à
« développer [la] capacité [de ces populations] de s’administrer elles-
mêmes » (article 73 de la Charte).
   147. Il en découle, selon la Cour, que le régime juridique des territoires
non autonomes, prévu au chapitre XI de la Charte, reposait sur le déve-
loppement progressif de leurs institutions de manière à conduire les popu-
lations concernées à exercer leur droit à l’autodétermination.
   148. La Charte des Nations Unies, qui a fait du respect du principe de
l’égalité de droits des peuples et de leur droit à disposer d’eux-mêmes l’un
des objectifs de l’Organisation, comporte des dispositions permettant, à
terme, aux territoires non autonomes de s’administrer eux-mêmes. C’est
dans ce contexte que la Cour doit rechercher à quel moment le droit à
l’autodétermination s’est cristallisé en tant que règle coutumière ayant
force obligatoire pour tous les Etats.
   149. La coutume se constitue au travers « d’une pratique générale
acceptée comme étant le droit » (article 38 du Statut de la Cour). La Cour
a souligné que ces deux éléments, soit la pratique générale et l’opinio juris,
constitutifs de la coutume internationale, sont étroitement liés :
         « Non seulement les actes considérés doivent représenter une pra-
      tique constante, mais en outre ils doivent témoigner, par leur nature
40

132             séparation des chagos (avis consultatif)

      ou la manière dont ils sont accomplis, de la conviction que cette pra-
      tique est rendue obligatoire par l’existence d’une règle de droit. La
      nécessité de pareille conviction, c’est-à-dire l’existence d’un élément
      subjectif, est implicite dans la notion même d’opinio juris sive necessi-
      tatis. Les Etats intéressés doivent donc avoir le sentiment de se
      conformer à ce qui équivaut à une obligation juridique. Ni la fré-
      quence ni même le caractère habituel des actes ne suﬃsent. » (Plateau
      continental de la mer du Nord, arrêt, C.I.J. Recueil 1969, p. 44,
      par. 77.)
   150. Dans la consolidation de la pratique des Etats en matière de déco-
lonisation, l’adoption de la résolution 1514 (XV) du 14 décembre 1960
constitue un moment décisif. Auparavant, l’Assemblée générale avait réaf-
ﬁrmé à plusieurs reprises le droit à l’autodétermination (résolutions 637 (VII)
du 16 décembre 1952, 738 (VIII) du 28 novembre 1953 et 1188 (XII) du
11 décembre 1957) et plusieurs territoires non autonomes avaient accédé à
l’indépendance. La résolution 1514 (XV) de l’Assemblée générale précise le
contenu et la portée du droit à l’autodétermination. La Cour relève que le
processus de décolonisation s’est accéléré au cours de l’année 1960, puisque
18 pays, dont 17 pays africains, ont accédé à l’indépendance. Au cours des
années 1960, les peuples de 28 autres territoires non autonomes exerceront
leur droit à l’autodétermination, accédant ainsi à l’indépendance. De l’avis
de la Cour, il existe un lien manifeste entre la résolution 1514 (XV) et le
processus de décolonisation qui a suivi son adoption.
   151. Ainsi que la Cour l’a rappelé :
      « les résolutions de l’Assemblée générale, même si elles n’ont pas force
      obligatoire, peuvent parfois avoir une valeur normative. Elles peuvent,
      dans certaines circonstances, fournir des éléments de preuve impor-
      tants pour établir l’existence d’une règle ou l’émergence d’une opinio
      juris. Pour savoir si cela est vrai d’une résolution donnée de l’Assem-
      blée générale, il faut en examiner le contenu ainsi que les conditions
      d’adoption ; il faut en outre vériﬁer s’il existe une opinio juris quant à
      son caractère normatif. » (Licéité de la menace ou de l’emploi d’armes
      nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 254-255, par. 70.)
   152. Selon la Cour, bien qu’elle soit formellement une recommanda-
tion, la résolution 1514 (XV) a un caractère déclaratoire s’agissant du
droit à l’autodétermination en tant que norme coutumière, du fait de son
contenu et des conditions de son adoption. Cette résolution a été adoptée
par 89 voix, avec 9 abstentions. Aucun des Etats participant au vote n’a
exprimé d’opposition à l’existence du droit des peuples à l’autodétermina-
tion. Certains des Etats qui se sont abstenus ont justiﬁé leur abstention
par le temps nécessaire pour la mise en œuvre de ce droit.
   153. Le libellé de la résolution 1514 (XV) a un caractère normatif en ce
qu’elle aﬃrme que « [t]ous les peuples ont le droit de libre détermination ».
Son préambule proclame « la nécessité de mettre rapidement et incondi-
tionnellement ﬁn au colonialisme sous toutes ses formes et dans toutes ses

41

133             séparation des chagos (avis consultatif)

manifestations », et, selon son paragraphe premier, « [l]a sujétion des
peuples à une subjugation, à une domination et à une exploitation étran-
gères constitue un déni des droits fondamentaux de l’homme [et] est
contraire à la Charte des Nations Unies ».
   Cette résolution prévoit en outre que « [d]es mesures immédiates seront
prises, dans les territoires sous tutelle, les territoires non autonomes et
tous autres territoires qui n’ont pas encore accédé à l’indépendance, pour
transférer tous pouvoirs aux peuples de ces territoires, sans aucune condi-
tion ni réserve, conformément à leur volonté et à leurs vœux librement
exprimés ». Aﬁn d’empêcher tout démembrement des territoires non auto-
nomes, le paragraphe 6 de la résolution 1514 (XV) prévoit que :
         « Toute tentative visant à détruire partiellement ou totalement
      l’unité nationale et l’intégrité territoriale d’un pays est incompatible
      avec les buts et les principes de la Charte des Nations Unies. »
   154. L’article premier commun au Pacte international relatif aux droits
civils et politiques et au Pacte international relatif aux droits écono-
miques, sociaux et culturels, adoptés le 16 décembre 1966 par la résolu-
tion 2200 A (XXI) de l’Assemblée générale, réaﬃrme le droit de tous les
peuples à l’autodétermination et dispose, entre autres, ce qui suit :
        « Les Etats parties au présent Pacte, y compris ceux qui ont la res-
      ponsabilité d’administrer des territoires non autonomes et des terri-
      toires sous tutelle, sont tenus de faciliter la réalisation du droit des
      peuples à disposer d’eux-mêmes, et de respecter ce droit, conformé-
      ment aux dispositions de la Charte des Nations Unies. »
   155. La nature et la portée du droit des peuples à l’autodétermination,
incluant le respect de « l’unité nationale et [de] l’intégrité territoriale d’un
Etat ou d’un pays », ont été réitérées dans la Déclaration relative aux
Principes du droit international touchant les relations amicales et la coo-
pération entre les Etats conformément à la Charte des Nations Unies.
Cette déclaration est annexée à la résolution 2625 (XXV) de l’Assemblée
générale qui a été adoptée par consensus en 1970. En incluant le droit à
l’autodétermination parmi les « principes fondamentaux du droit interna-
tional », la déclaration a conﬁrmé son caractère normatif en droit interna-
tional coutumier.
   156. Les modalités de mise en œuvre du droit à l’autodétermination
dans un territoire non autonome, décrit comme « géographiquement
séparé et ethniquement ou culturellement distinct du pays qui l’admi-
nistre », ont été précisées par le Principe VI de la résolution 1541 (XV)
adoptée par l’Assemblée générale le 15 décembre 1960 :
        « [U]n territoire non autonome a atteint la pleine autonomie :

      a) Quand il est devenu Etat indépendant et souverain ;
      b) Quand il s’est librement associé à un Etat indépendant ; ou
      c) Quand il s’est intégré à un Etat indépendant ».

42

134             séparation des chagos (avis consultatif)

   157. La Cour rappelle que, si l’exercice de l’autodétermination peut se
réaliser au travers de l’une des options prévues par la résolution 1541 (XV),
il doit être l’expression de la volonté libre et authentique du peuple
concerné. Cependant, « [l]e droit à l’autodétermination laisse à l’Assem-
blée générale une certaine latitude quant aux formes et aux procédés selon
lesquels ce droit doit être mis en œuvre » (Sahara occidental, avis consulta-
tif, C.I.J. Recueil 1975, p. 36, par. 71).
   158. Le droit à l’autodétermination, en droit international coutumier,
n’impose pas un mécanisme particulier pour sa mise en œuvre dans tous
les cas, ainsi que la Cour l’a souligné :
         « La validité du principe d’autodétermination, déﬁni comme
      répondant à la nécessité de respecter la volonté librement exprimée
      des peuples, n’est pas diminuée par le fait que dans certains cas l’As-
      semblée générale n’a pas cru devoir exiger la consultation des habi-
      tants de tel ou tel territoire. Ces exceptions s’expliquent soit par la
      considération qu’une certaine population ne constituait pas un
      « peuple » pouvant prétendre à disposer de lui-même, soit par la
      conviction qu’une consultation eût été sans nécessité aucune, en rai-
      son de circonstances spéciales. » (Ibid., p. 33, par. 59.)
   159. Quelques-uns des participants ont prétendu que le caractère cou-
tumier du droit à l’autodétermination n’emportait pas l’obligation de le
mettre en œuvre dans les limites du territoire non autonome.
   160. La Cour rappelle que le droit à l’autodétermination du peuple
concerné est déﬁni par référence à l’ensemble du territoire non autonome,
ainsi que le souligne le paragraphe 6 précité de la résolution 1514 (XV)
(voir le paragraphe 153 ci-dessus). Tant la pratique des Etats que l’opi-
nio juris, au cours de la période pertinente, conﬁrment le caractère coutu-
mier du droit à l’intégrité territoriale d’un territoire non autonome, qui
constitue le corollaire du droit à l’autodétermination. Aucun cas n’a été
porté à l’attention de la Cour dans lequel, postérieurement à la résolu-
tion 1514 (XV), l’Assemblée générale ou tout autre organe des
Nations Unies aurait considéré comme licite le détachement par la puis-
sance administrante d’une partie d’un territoire non autonome en vue
de le maintenir sous le joug colonial. Les Etats n’ont cessé de souligner
que le respect de l’intégrité territoriale d’un territoire non autonome
était un élément clef de l’exercice du droit à l’autodétermination en
droit international. La Cour considère que les peuples des territoires
non autonomes sont habilités à exercer leur droit à l’autodétermination
sur l’ensemble de leur territoire, dont l’intégrité doit être respectée par
la puissance administrante. Il en découle que tout détachement par
la puissance administrante d’une partie d’un territoire non autonome,
à moins d’être fondé sur la volonté librement exprimée et authen-
tique du peuple du territoire concerné, est contraire au droit à l’auto-
détermination.
   161. Selon la Cour, le droit à l’autodétermination constitue le droit
international applicable au cours de la période considérée, à savoir entre

43

135             séparation des chagos (avis consultatif)

1965 et 1968. Dans son avis consultatif sur la Namibie, elle a constaté la
consolidation de ce droit :
      « l’évolution ultérieure du droit international à l’égard des territoires
      non autonomes, tel qu’il est consacré par la Charte des Nations Unies,
      a fait de l’autodétermination un principe applicable à tous ces terri-
      toires » (Conséquences juridiques pour les Etats de la présence continue
      de l’Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la
      résolution 276 (1970) du Conseil de sécurité, avis consultatif, C.I.J.
      Recueil 1971, p. 31, par. 52).
  162. La Cour en vient maintenant à l’examen des fonctions de l’As-
semblée générale dans la conduite du processus de décolonisation.

3. Les fonctions de l’Assemblée générale concernant la décolonisation

   163. L’Assemblée générale a joué un rôle fondamental dans l’activité
des Nations Unies en matière de décolonisation, notamment depuis
l’adoption de la résolution 1514 (XV). Elle a veillé à la mise en œuvre des
obligations des Etats Membres à cet égard, telles qu’elles sont prévues
dans le chapitre XI de la Charte et telles qu’elles découlent de la pratique
qui s’est développée au sein de l’Organisation.
   164. C’est dans ce contexte que la question a) posée à la Cour invite
celle-ci à se pencher, dans l’examen du droit international applicable
au processus de décolonisation de Maurice, sur les obligations évoquées
dans les résolutions de l’Assemblée générale 2066 (XX) du 16 décembre
1965, 2232 (XXI) du 20 décembre 1966 et 2357 (XXII) du 19 décembre
1967.
   165. L’Assemblée générale, dans la résolution 2066 (XX) du
16 décembre 1965 intitulée « Question de l’île Maurice », après avoir noté
« avec une profonde inquiétude que toute mesure prise par la Puissance
Administrante pour détacher certaines îles du territoire de l’île Maurice
aﬁn d’y établir une base militaire constituerait une violation de ladite
déclaration et en particulier du paragraphe 6 de celle-ci », invite dans le
dispositif de ce texte « la Puissance Administrante à ne prendre aucune
mesure qui démembrerait le territoire de l’île Maurice et violerait son
intégrité territoriale ».
   166. Dans les résolutions 2232 (XXI) et 2357 (XXII), qui ont un carac-
tère plus général et qui sont relatives au contrôle de la situation dans un
certain nombre de territoires non autonomes, l’Assemblée générale
      « [r]éitère sa déclaration selon laquelle toute tentative visant à détruire
      partiellement ou totalement l’unité nationale et l’intégrité territoriale
      des territoires coloniaux et à établir des bases et des installations
      militaires dans ces territoires est incompatible avec les buts et les
      principes de la Charte des Nations Unies et de la résolution 1514 (XV)
      de l’Assemblée générale ».

44

136            séparation des chagos (avis consultatif)

   167. Selon la Cour, en invitant le Royaume-Uni à respecter ses obliga-
tions internationales dans la conduite du processus de décolonisation de
Maurice, l’Assemblée générale a agi dans le cadre de la Charte et de
l’exercice des fonctions qui lui sont dévolues pour contrôler l’application
du droit à l’autodétermination. L’Assemblée générale a assumé de telles
fonctions en vue de superviser la mise en œuvre des obligations incom-
bant aux puissances administrantes en vertu de la Charte. C’est ainsi
qu’elle a mis en place un comité spécial chargé d’étudier les facteurs à
même de lui permettre de décider « si tel ou tel territoire est ou n’est pas
un territoire dont les populations ne s’administrent pas encore complè-
tement elles-mêmes » (résolution 334 (IV) du 2 décembre 1949).
Dans sa pratique constante, l’Assemblée a adopté des résolutions pour se
prononcer sur la situation spéciﬁque de tel ou tel territoire non auto-
nome. Ainsi, au lendemain de l’adoption de la résolution 1514 (XV),
elle a créé le comité des vingt-quatre chargé de suivre l’application de
ladite résolution et de formuler des suggestions et des recommandations
à ce sujet (résolution 1654 (XVI) du 27 novembre 1961). L’Assemblée
générale contrôle également les modalités de l’expression libre et
authentique de la volonté du peuple d’un territoire non autonome,
y compris la formulation des questions soumises à la consultation
populaire.
   168. L’Assemblée générale a constamment exhorté les puissances
administrantes à respecter l’intégrité territoriale des territoires non auto-
nomes, surtout depuis l’adoption de la résolution 1514 (XV) du
14 décembre 1960 (voir, par exemple, ses résolutions 2023 (XX) du
5 novembre 1965 et 2183 (XXI) du 12 décembre 1966 (Question d’Aden) ;
3161 (XXVIII) du 14 décembre 1973 et 3291 (XXIX) du 13 décembre 1974
(Question de l’archipel des Comores) ; 34/91 du 12 décembre 1979 (Ques-
tion des îles Glorieuses, Juan de Nova, Europa et Bassas da India)).

   169. La Cour examinera maintenant les circonstances dans lesquelles
l’archipel des Chagos a été détaché de Maurice et appré
ciera si ce détachement a été eﬀectué conformément au droit inter-
national.

4. Application en l’espèce
   170. Il convient de rappeler tout d’abord quel était le statut juridique
de Maurice avant son indépendance. Le Royaume-Uni a administré de
manière ininterrompue « l’île Maurice et [s]es dépendances » [« the island
of Mauritius and the Dependencies of Mauritius »], incluant l’archipel des
Chagos, depuis la conclusion du traité de Paris de 1814. C’est ainsi que
Maurice va ﬁgurer dans son intégralité, y compris avec ses dépendances,
sur la liste des territoires non autonomes établie par l’Assemblée générale
(résolution 66 (I) du 14 décembre 1946). C’est sur cette base que le
Royaume-Uni transmettra régulièrement à l’Assemblée générale les ren-
seignements relatifs à la situation prévalant dans ce territoire, en applica-

45

137            séparation des chagos (avis consultatif)

tion de l’article 73 de la Charte. Par conséquent, au moment de son
détachement de Maurice en 1965, l’archipel des Chagos faisait bien partie
intégrante de ce territoire non autonome.

   171. Dans l’accord de Lancaster House du 23 septembre 1965, le Pre-
mier et d’autres représentants de Maurice, qui était toujours sous l’auto-
rité du Royaume-Uni, en tant que puissance administrante, ont accepté
en principe le détachement de l’archipel des Chagos du territoire mauri-
cien. L’accord concerné a été donné à la condition que l’archipel ne puisse
être cédé à une tierce partie et soit restitué à Maurice ultérieurement,
condition qui a alors été agréée par le Royaume-Uni.

   172. La Cour observe que, lorsque le conseil des ministres a accepté en
principe le détachement de l’archipel des Chagos du territoire de Maurice,
celle-ci était, en tant que colonie, sous l’autorité du Royaume-Uni.
Ainsi que l’a noté à l’époque le comité des vingt-quatre, « la Constitu-
tion actuelle de l’île Maurice … ne permet pas aux représentants de
la population d’exercer des pouvoirs législatifs ou exécutifs réels et [cette]
autorité est presque entièrement concentrée entre les mains du
Gouvernement du Royaume-Uni et de ses représentants » (Nations Unies,
doc. A/5800/Rev.1 (1964-1965), p. 367-368, par. 154). Selon la Cour,
il n’est pas possible de parler d’un accord international lorsque l’une
des parties, à savoir Maurice, qui aurait cédé le territoire au Royaume-
Uni, était sous l’autorité de celui-ci. La Cour considère que, dans
une situation où une partie du territoire non autonome est séparée pour
créer une nouvelle colonie, la question du consentement doit être évaluée
avec la plus grande vigilance. Ayant examiné les circonstances dans
lesquelles le conseil des ministres de la colonie de Maurice a accepté en
principe le détachement de l’archipel des Chagos sur la base de l’accord
de Lancaster House, la Cour considère que ce détachement n’a pas
été fondé sur l’expression libre et authentique de la volonté du peuple
concerné.
   173. Dans sa résolution 2066 (XX) du 16 décembre 1965, adoptée
quelques semaines après le détachement de l’archipel des Chagos, l’As-
semblée générale a jugé opportun de rappeler l’obligation du Royaume-
Uni, en tant que puissance administrante, de respecter l’intégrité
territoriale de Maurice. La Cour considère que les obligations découlant
du droit international et reﬂétées dans les résolutions adoptées par
l’Assemblée générale au cours du processus de décolonisation de Maurice
imposent au Royaume-Uni, en tant que puissance administrante, de
respecter l’intégrité territoriale de ce pays, y compris l’archipel des
Chagos.
   174. La Cour conclut que, du fait du détachement illicite de l’archipel
des Chagos et de son incorporation dans une nouvelle colonie, dénom-
mée « BIOT », le processus de décolonisation de Maurice n’a pas été valide-
ment mené à bien au moment de l’accession de ce pays à l’indépendance en
1968.

46

138             séparation des chagos (avis consultatif)

     B. Les conséquences en droit international du maintien de l’archipel
             des Chagos sous l’administration du Royaume-Uni
                               (question b))
   175. Ayant établi que le processus de décolonisation de Maurice n’a
pas été validement mené à bien en 1968, la Cour doit maintenant exami-
ner les conséquences, en droit international, du maintien de l’archipel des
Chagos sous l’administration du Royaume-Uni (question b)). La Cour
répondra à cette question, formulée au présent, en se fondant sur le droit
international applicable au moment où elle rend son avis.

   176. Plusieurs participants à la procédure devant la Cour ont soutenu
que le maintien de l’archipel des Chagos sous l’administration du
Royaume-Uni a des conséquences, en droit international, non seulement
pour le Royaume-Uni lui-même, mais aussi pour les autres Etats et les
organisations internationales. Parmi ces conséquences, ils soulignent que
le Royaume-Uni devrait mettre ﬁn, sans délai, à l’administration de l’ar-
chipel des Chagos et le restituer à Maurice. Certains des participants sont
allés plus loin en préconisant que le Royaume-Uni soit enjoint de réparer
le préjudice subi par Maurice. D’autres ont estimé que l’ancienne puis-
sance administrante devait coopérer avec Maurice en vue de la réinstal-
lation des nationaux mauriciens, en particulier ceux d’origine
chagossienne.
   En revanche, selon l’un des participants, la seule conséquence pour
le Royaume-Uni, en droit international, concernait la rétrocession de l’ar-
chipel des Chagos lorsqu’il ne serait plus nécessaire pour les besoins de
défense de cet Etat. Enﬁn, quelques participants ont estimé que le
calendrier ﬁxé pour l’achèvement de la décolonisation de Maurice relevait
des négociations bilatérales que ce pays devrait engager avec le
Royaume-Uni.
   S’agissant des conséquences pour les Etats tiers, certains des partici-
pants ont soutenu que ces derniers avaient l’obligation de ne pas recon-
naître la situation illicite résultant du maintien de l’archipel des Chagos
sous l’administration du Royaume-Uni et de ne pas prêter assistance à
son maintien.

                                     * *
   177. La Cour ayant constaté que la décolonisation de Maurice ne s’est
pas réalisée dans le respect du droit des peuples à l’autodétermination,
le maintien de l’administration de l’archipel des Chagos par le Royaume-
Uni constitue un fait illicite qui engage la responsabilité internationale
de cet Etat (voir Détroit de Corfou (Royaume-Uni c. Albanie), fond,
arrêt, C.I.J. Recueil 1949, p. 23 ; Projet Gabčíkovo-Nagymaros
(Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 38, par. 47 ;
voir également l’article premier des Articles sur la responsabilité de
l’Etat pour fait internationalement illicite). Il s’agit d’un fait illicite à

47

139            séparation des chagos (avis consultatif)

caractère continu qui résulte de la séparation de l’archipel des Chagos de
Maurice.
  178. Dès lors, le Royaume-Uni est tenu, dans les plus brefs délais, de
mettre ﬁn à son administration de l’archipel des Chagos, ce qui permettra
à Maurice d’achever la décolonisation de son territoire dans le respect du
droit des peuples à l’autodétermination.

   179. Les modalités nécessaires pour assurer le parachèvement de la
décolonisation de Maurice relèvent de l’Assemblée générale des
Nations Unies, dans l’exercice de ses fonctions en la matière. Ainsi que la
Cour l’a précisé par le passé, il ne lui appartient pas de « déterminer
quelles mesures l’Assemblée générale pourrait juger utile de prendre après
avoir reçu son avis, ni quelle pourrait être l’incidence de celui-ci sur de
telles mesures » (Conformité au droit international de la déclaration d’indé-
pendance relative au Kosovo, avis consultatif, C.I.J. Recueil 2010 (II),
p. 421, par. 44).
   180. Le respect du droit à l’autodétermination étant une obligation
erga omnes, tous les Etats ont un intérêt juridique à ce que ce droit soit
protégé (voir Timor oriental (Portugal c. Australie), arrêt, C.I.J.
Recueil 1995, p. 102, par. 29 ; voir aussi, Barcelona Traction, Light and
Power Company, Limited (nouvelle requête : 1962) (Belgique c. Espagne),
deuxième phase, arrêt, C.I.J. Recueil 1970, p. 32, par. 33). Selon la Cour,
alors qu’il appartient à l’Assemblée générale de se prononcer sur les
modalités nécessaires au parachèvement de la décolonisation de Maurice,
tous les Etats Membres doivent coopérer avec l’Organisation des
Nations Unies pour la mise en œuvre de ces modalités. Ainsi que le rap-
pelle la Déclaration relative aux principes du droit international touchant
les relations amicales et la coopération entre les Etats conformément à la
Charte des Nations Unies :
         « Tout Etat a le devoir de favoriser, conjointement avec d’autres
      Etats ou séparément, la réalisation du principe de l’égalité de droits
      des peuples et de leur droit à disposer d’eux-mêmes, conformément
      aux dispositions de la Charte, et d’aider l’Organisation des
      Nations Unies à s’acquitter des responsabilités que lui a conférées la
      Charte en ce qui concerne l’application de ce principe » (résolu-
      tion 2625 (XXV) de l’Assemblée générale).
   181. Quant à la réinstallation dans l’archipel des Chagos des nationaux
mauriciens, y compris ceux d’origine chagossienne, il s’agit d’une ques-
tion relative à la protection des droits humains des personnes concernées
qui devrait être examinée par l’Assemblée générale lors du parachèvement
de la décolonisation de Maurice.
   182. En réponse à la question b) de l’Assemblée générale, qui a trait
aux conséquences en droit international du maintien de l’archipel des
Chagos sous administration britannique, la Cour conclut que le
Royaume-Uni est tenu, dans les plus brefs délais, de mettre ﬁn à son
administration de l’archipel des Chagos et que tous les Etats Membres

48

140           séparation des chagos (avis consultatif)

sont tenus de coopérer avec l’Organisation des Nations Unies aux ﬁns du
parachèvement de la décolonisation de Maurice.

                                       *
                                   *       *

  183. Par ces motifs,
  La Cour,
  1) A l’unanimité,
  Dit qu’elle est compétente pour répondre à la demande d’avis consultatif ;
  2) Par douze voix contre deux,
  Décide de donner suite à la demande d’avis consultatif ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Abraham, Ben-
    nouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari, Robin-
    son, Gevorgian, Salam, Iwasawa, juges ;
  contre : M. Tomka, Mme Donoghue, juges ;
  3) Par treize voix contre une,
  Est d’avis que, au regard du droit international, le processus de décolo-
nisation de Maurice n’a pas été validement mené à bien lorsque ce pays a
accédé à l’indépendance en 1968 à la suite de la séparation de l’archipel
des Chagos ;
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
    Robinson, Gevorgian, Salam, Iwasawa, juges ;
  contre : Mme Donoghue, juge ;
  4) Par treize voix contre une,
 Est d’avis que le Royaume-Uni est tenu, dans les plus brefs délais, de
mettre ﬁn à son administration de l’archipel des Chagos ;

  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
    Robinson, Gevorgian, Salam, Iwasawa, juges ;
  contre : Mme Donoghue, juge ;
  5) Par treize voix contre une,
  Est d’avis que tous les Etats Membres sont tenus de coopérer avec l’Or-
ganisation des Nations Unies aux ﬁns du parachèvement de la décoloni-
sation de Maurice.
  pour : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka, Abra-
    ham, Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
    Robinson, Gevorgian, Salam, Iwasawa, juges ;
  contre : Mme Donoghue, juge.

49

141           séparation des chagos (avis consultatif)

   Fait en français et en anglais, le texte français faisant foi, au Palais
de la Paix, à La Haye, le vingt-cinq février deux mille dix-neuf, en
deux exemplaires, dont l’un restera déposé aux archives de la Cour et
l’autre sera transmis au Secrétaire général de l’Organisation des
Nations Unies.

                                                  Le président,
                                     (Signé) Abdulqawi Ahmed Yusuf.
                                                     Le greﬃer,
                                        (Signé) Philippe Couvreur.




   Mme la juge Xue, vice-présidente, joint une déclaration à l’avis consul-
tatif ; MM. les juges Tomka et Abraham joignent des déclarations à l’avis
consultatif ; M. le juge Cançado Trindade joint à l’avis consultatif l’ex-
posé de son opinion individuelle ; MM. les juges Cançado Trindade et
Robinson joignent une déclaration commune à l’avis consultatif ;
Mme la juge Donoghue joint à l’avis consultatif l’exposé de son opinion
dissidente ; M. le juge Gaja, Mme la juge Sebutinde et M. le juge Robin-
son joignent à l’avis consultatif les exposés de leur opinion individuelle ;
MM. les juges Gevorgian, Salam et Iwasawa joignent des déclarations
à l’avis consultatif.

                                                     (Paraphé) A.A.Y.
                                                      (Paraphé) Ph.C.




50

